Arden Alternative Strategies Fund Series of Arden Investment Series Trust Prospectus Dated November 27, 2012 Class I Shares (ARDNX) This Prospectus describes Arden Alternative Strategies Fund (the “Fund”), the sole series of shares offered by Arden Investment Series Trust.Class I Shares, currently the only class of shares being offered by the Fund, is being offered by this Prospectus. This Prospectus has information about the Fund that you should know before you invest.You should read it carefully and keep it with your investment records.As with all mutual funds, the U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the accuracy or completeness of this Prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page SUMMARY OF THE FUND 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategies 4 Principal Investment Risks 5 Annual Total Returns 8 Fund Management 9 Purchase and Sale of Fund Shares 9 Tax Information 10 Financial Intermediary Compensation 10 MORE INFORMATION ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RELATED RISKS 11 DISCLOSURE OF PORTFOLIO HOLDINGS 27 MANAGEMENT 27 SHAREHOLDER INFORMATION 31 PURCHASING AND REDEEMING SHARES 34 ADDITIONAL INFORMATION 39 DIVIDENDS, DISTRIBUTIONS AND TAXES 42 PRIVACY NOTICE 44 FOR MORE INFORMATION 45 No securities dealer, sales representative, or any other person has been authorized to give any information or to make any representations, other than those contained in this Prospectus or in approved sales literature in connection with the offer contained herein, and if given or made, such other information or representations must not be relied upon as having been authorized by the Fund. This Prospectus does not constitute an offer to sell or a solicitation of an offer to buy any of the securities offered hereby in any jurisdiction or to any person to whom it is unlawful to make such offer. 2 Table of Contents SUMMARY OF THE FUND Investment Objective The Fund seeks to achieve capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund (“Shares”). Class I Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases None Maximum Deferred Sales Charge (Load) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and Distributions None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 1.85% Distribution and Service (12b-1) Fees None Other Expenses1 0.45% Dividend and Interest Expenses on Short Positions 0.25% Total Annual Fund Operating Expenses 2.55% Less Fee Waiver/Expense Reimbursement2 0.00% Net Annual Fund Operating Expenses after Fee Waiver/Expense Reimbursement 2.55% 1 “Other Expenses” arebased on estimates for the current fiscal year.“Other expenses” for the Class I Shares also includes investor and account servicing or “sub-transfer agency” costs to be paid to service agents of the Fund that maintain and administer omnibus accounts with the Fund and that have entered into service agreements with the Fund with respect to Class I Shares.Fees for these services are not expected to exceed 0.10% of the Fund's average daily net assets attributable to Class I Shares. 2 The Fund's investment adviser, Arden Asset Management LLC, and the Fund have entered into an expense limitation and reimbursement agreement (the “Expense Limitation Agreement”) described in detail on page 28 of this Prospectus. 3 Table of Contents Expense Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your Shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs at the end of each period would be: 1 Year 3 Years Class I $ $ Portfolio Turnover.The Fund, which has not yet commenced operations, will pay transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Shares are held in a taxable account.These costs, which will not be reflected in annual fund operating expenses or in the Example above, will reduce the Fund's performance. Principal Investment Strategies In pursuing the Fund's objective, Arden Asset Management LLC (the “Adviser”) seeks to achieve a relatively low correlation to the major equity and fixed income markets through the allocation of the assets of the Fund among a number of sub-advisers (the “Sub-Advisers”) that employ a variety of alternative investment strategies.The Adviser is responsible for selecting each Sub-Adviser and for determining the amount of Fund assets allocated to each Sub-Adviser.When allocating assets among Sub-Advisers, the Adviser considers a range of factors including each Sub-Adviser's investment style and historical performance, as well as various characteristics of the Sub-Adviser's expected investment portfolio. The main strategies that may be employed by the Fund's Sub-Advisers include: · Relative Value Strategies, which seek to exploit differences in valuation through the simultaneous purchase and sale of related financial instruments; · Event Driven Strategies, which involve investing in securities of companies currently or prospectively involved in a wide variety of corporate transactions or other events where the investment thesis is predicated on the anticipated effect of such transactions or events; · Global Macro/Fixed Income Strategies, which seek to analyze macroeconomic variables to identify dislocations and forecast future moves in global asset/securities prices on a directional or relative value basis; and · Equity Hedge (Long/Short) Strategies, which seek to identify equities that are trading under or over their perceived intrinsic value or are deemed to be mispriced based on fundamental, statistical, technical or other factors. 4 Table of Contents · Tactical and Other Strategies, which relate to a variety of strategic and opportunistic investment strategies not captured above, such as short-term trading opportunities. As a result of the Sub-Advisers' strategies, the Fund may invest in long and short positions in, among other investments:equity and fixed income securities of U.S. companies and non-U.S. companies traded on U.S. and non-U.S. exchanges and in the over-the-counter markets, financial futures and options thereon, foreign currency forward contracts, and in asset-based investments such as real estate mortgages and tax liens.Derivatives may be used by the Fund for a variety of purposes, such as to seek economic exposure to one or more alternative strategies, enhance returns, increase investment flexibility, speculate on a targeted investment opportunity, or for hedging purposes. The Sub-Advisers have broad discretion in the types of securities or instruments they may own, the type of trading strategies they may employ, and the amount of leverage they may use.The risk of loss may be significant if a Sub-Adviser employs valuation assumptions or credit judgments that are incorrect, incorrectly evaluates market conditions or the nature and extent of spread relationships, or otherwise makes investment decisions that prove to be unprofitable. Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds, funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying Funds”).A portion of the Fund's net assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (each, a “Subsidiary”).Any Subsidiary will be advised by the Adviser and may invest its assets in Underlying Funds or limited liability companies or other business entities (each, a “Trading Entity”), the trading of each of which will be managed on a discretionary basis by a different third-party manager or Sub-Adviser, typically a commodity trading advisor (a “Trading Advisor”) pursuant to such Trading Advisor's commodity-related investment program (a “managed futures program”).All or a portion of a Subsidiary's assets may also be managed directly by a Trading Advisor which, in this case, would serve as a Sub-Adviser to the Subsidiary and indirectly the Fund. Principal Investment Risks The Fund's investments are subject to a variety of risks that may cause the Fund's net asset value to fluctuate over time.Therefore, the value of your investment in the Fund could decline and you could lose money.Also, there is no assurance that the Adviser or the Sub-Advisers will achieve the Fund's objective. As an investor in the Fund, your investment is subject to the following risks: · Multi-Manager Risk is that the success of the Fund's investment strategy depends on, among other things, the Adviser's ability to select Sub-Advisers to implement the Fund's investment objective and the Adviser's success in allocating assets to those Sub-Advisers. 5 Table of Contents · Event-Driven Trading involves the risk that the event identified may not occur as anticipated or may not have the anticipated effect, which may result in a negative impact upon the market price of securities held by the Fund. · Equity Market Risk is the risk that the market value of the securities in which the Fund invests may fall or fail to rise. · Market Volatility Risk is the risk that markets are volatile and the values of individual securities and other instruments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market values. · Company Risk is the risk that a company in which the Fund is invested may perform poorly, and therefore, the value of its stocks and other securities may decline. · Differential Strategy Risk.Based on various business, regulatory and other considerations, the Adviser and Sub-Advisers may choose to pursue an investment strategy for the Fund which differs from the investment strategies pursued by other funds, accounts or other investment vehicles managed by the Adviser or Sub-Adviser (“Related Accounts”), which could adversely affect the Fund as such differences could cause the Fund’s performance to deviate materially from those of the Related Accounts. · Risks of Foreign Investing is the risk that because the Fund may invest in foreign securities, the Fund may be subject to the risks associated with foreign securities, such as country risk (the potentially adverse political, economic and other conditions of the country), currency risk (the constantly changing exchange rate between a local currency and the U.S. dollar) and custody risk (the risk associated with the process of clearing and settling Fund trades in foreign markets).This risk also includes the risk of investing in offshore funds, which are not subject to the investor protections of the Investment Company Act of 1940 (the “1940 Act”) and also give rise to the aforementioned risks of foreign investing. Changes in tax and other laws could also adversely affect investments in offshore Underlying Funds. · Emerging and Developing Markets Risk is the risk associated with the Fund's investments in securities of companies located or traded in developing or emerging markets, which are at an early stage of development and are significantly volatile.Therefore, the above risks of foreign investing are often more pronounced in these markets. · Derivatives may be a significant component of the Fund's investment strategy.Derivatives are subject to the risk thatgains or losses may be substantial, because a relatively small price movement in the underlying security(ies), instrument, currency or index may result in a substantial gain or loss.Derivatives will typically increase exposure to the principal risks to which the Fund is otherwise exposed, and are subject to the following additional risks: 6 Table of Contents o Counterparty credit risk(the risk that a counterparty to the derivative instrument becomes bankrupt, insolvent, enters administration, liquidates or otherwise fails to perform its obligations due to financial difficulties, and the Fund may obtain no recovery of its investment, and any recovery may be delayed); o Hedging risk (the risk that derivative instruments used to hedge against an opposite position may offset losses, but they may also offset gains); o Correlation risk(the risk that there may be an incomplete correlation between the hedge and the opposite position, which may result in increased or unanticipated losses); o Liquidity risk(the risk that the derivative instrument may be difficult or impossible to sell or terminate); and o Leverage risk(the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument). · Derivatives Options Riskis the risk that the Fund may be exposed to when it purchases or sells call or put options, which are in addition to the risks relating to “Derivatives” described above.In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs.These costs will reduce any profit that might have realized had it bought the underlying security at the time it purchased the call option.For a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs.By using put options in this manner, the Fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs.If the Fund sells a put option, there is a risk that the Fund may be required to buy the underlying asset at a disadvantageous price. If the Fund sells a call option, there is a risk that the Fund may be required to sell the underlying asset at a disadvantageous price.If the Fund sells a call option on an underlying asset that the Fund owns and the underlying asset has increased in value when the call option is exercised, the Fund will be required to sell the underlying asset at the call price and will not be able to realize any of the underlying asset's value above the call price. · Derivatives Swaps Risk involves greater risks than direct investment in the underlying securities, because swaps are subject to the risks relating to “Derivatives” described above.Further, total return swapsare also subject to the particular risk that the swaps could result in losses if the underlying asset or reference does not perform as anticipated.Such transactions can have the potential for unlimited losses. 7 Table of Contents · Short Sales are expected to comprise a significant component of the Fund's investment strategy.It is considered a speculative investment practice.A short sale of a security involves the risk of an unlimited increase in the market price of the security which could result in an inability to cover the short position and thus a theoretically unlimited loss.Short sales may also subject the Fund to leverage risk (i.e., the risk that losses could well exceed the Fund's investment).This can occur, for example, when the Fund fails to earn as much on an investment purchased with borrowed funds as it pays for the use of those funds.There can be no assurance that securities necessary to cover a short position will be available for purchase. · Debt Securities held by the Fund are subject to credit risk and interest rate risk.Credit risk refers to the possibility that the issuer of a debt security will be unable to make interest payments or repay principal when it becomes due.Interest rate risk refers to fluctuations in the value of a debt security resulting from changes in the general level of interest rates.The Fund may invest in “high yield”, lower rated (or unrated) securities (commonly referred to as “junk bonds”).These instruments are considered speculative and have a much greater risk of default, thereby subjecting the Fund to greater degrees of credit risk (risk of loss) and interest rate risk than higher-rated securities. · Convertible Securities held by the Fund are subject to the usual risks associated with debt securities, such as interest rate risk and credit risk.Convertible securities also react to changes in the value of the stock into which they convert, and are thus subject to market risk. · Leverage.Some or all of the Fund's Sub-Advisers may borrow money from banks for investment purposes and, thus, the Fund may make margin purchases of securities, to the extent permitted by the 1940 Act.This practice, which is known as “leverage,” is speculative and can involve significant risk of loss.The Fund is also subject to leverage risk in connection with the Sub-Advisers' speculative investment practices, such as using short sales, derivatives or other instruments where the risk of loss exceeds the amount invested. Annual Total Returns A bar chart and past performance table are not included in this Prospectus because the Fund has not completed a full calendar year of operations.After completion of its first calendar year of operations, the Fund will present these items and compare its performance to the performance of an index (showing how the Fund's average annual returns over various periods compare with those of its index). 8 Table of Contents Fund Management Investment Adviser.Arden Asset Management LLC, located at 375 Park Avenue, 32nd Floor, New York, New York 10152, manages the investments of the Fund pursuant to an investment advisory agreement. Portfolio Managers of the Adviser.The overall management of the Fund's portfolio is the responsibility of the Adviser's Investment Committee, which is comprised of Averell H. Mortimer, Henry P. Davis, Ian McDonald, Matthew Bianco and Shakil Riaz. The Investment Committee is responsible for analysis of investment strategies, including strategies to be added to the Fund, and searches for and research on new potential Sub-Advisers and for security selection when the Adviser invests the Fund’s assets directly.Each member of the Investment Committee has managed the Fund since its inception in 2012. Sub-Advisers.The Adviser currently intends to allocate assets for each investment strategy to the following Sub-Advisers, which allocations may be adjusted at any time: Investment Strategy Sub-Adviser Event Driven Babson Capital Management LLC Equity Hedge (Long/Short) Chilton Investment Company, LLC Relative Value CQS (US), LLC Global Macro Eclectica Asset Management LLP Global Macro Estlander and Partners, Ltd. Event Driven JANA Partners LLC Relative Value MatlinPatterson MPAM Credit Trading Partners L.P. Equity Hedge (Long/Short) Numeric Investors LLC Event Driven York Registered Holdings, L.P. Purchase and Sale of Fund Shares Eligible shareholders may purchase or redeem Fund shares on any business day by written request via mail (Arden Alternative Strategies Fund, c/o U.S. Bancorp Fund Services, LLC, P.O. Box 701, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-866-773-7145, or through a financial intermediary.Investors who wish to purchase or redeem Fund shares through a financial intermediary should contact the financial intermediary directly. Class I Shares are offered primarily for: (1) investors who are clients of investment advisors, consultants, broker dealers and other financial intermediaries who: (a) charge such clients fees for advisory, investment, consulting or similar services and (b) have entered into an agreement with Arden Securities LLC (the “Distributor”) to offer Class I Shares; and (2) investors who are able to make a significant minimum initial investment.Class I Shares may also be offered for investment by personnel of the Adviser and its affiliates, and members of their immediate families, and as may be determined by the Board. 9 Table of Contents Tax Information In general, Fund distributions are taxable to you, for federal income tax purposes, as ordinary income, qualified dividend income or capital gains.This is true whether you reinvest your distributions in additional Shares or receive them in cash.When you sell Shares, you may have a capital gain or loss. Financial Intermediary Compensation If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the financial intermediary for the sale of Fund Shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary to recommend the Fund over another investment.Ask your financial intermediary or visit its website for more information. 10 Table of Contents MORE INFORMATION ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RELATED RISKS More Information about the Fund's Principal Investment Strategies. The Fund seeks to achieve its investment objective through a multi-manager approach by which the Adviser allocates the assets of the Fund among a number of Sub-Advisers that employ a variety of alternative investment strategies.The Adviser is responsible for selecting each Sub-Adviser and for determining the amount of Fund assets allocated to each Sub-Adviser.The Adviser seeks to identify Sub-Advisers that, based on their investment strategies and historical performance, have the potential, in the opinion of the Adviser, to perform independently of each other and achieve a relatively low correlation to the major equity and fixed income markets.Fund assets not allocated to the Sub-Advisers will be managed by the Adviser. The main strategies that may be employed by the Fund and its Sub-Advisers include:relative value, event driven, global macro/fixed income, equity hedge and tactical investment strategies.The Adviser also may allocate the Fund's assets to additional strategies in the future.There is no assurance that any or all of the strategies discussed in this prospectus will be used by the Adviser or Sub-Advisers. The Fund may invest in long and short positions in, among other investments: equity and fixed income securities of U.S. companies and non-U.S. companies traded on U.S. and non-U.S. exchanges and in the over-the-counter markets, exchange-traded funds (“ETFs”), financial futures and options thereon, foreign currency forward contracts, and in asset-based investments such as real estate mortgages and tax liens.Derivatives may be used by the Fund for a variety of purposes, such as to enhance returns, increase investment flexibility or speculate on a targeted investment opportunity, or for hedging purposes.In addition, the Fund may use derivatives products, such as total return swaps, options or other instruments, for purposes of seeking economic exposure to various alternative investment strategies. The Sub-Advisers have broad discretion in the types of securities or instruments they may own, the type of trading strategies they may employ, and the amount of leverage they may use.The risk of loss may be significant if a Sub-Adviser employs valuation assumptions or credit judgments that are incorrect, incorrectly evaluates market conditions or the nature and extent of spread relationships, or otherwise makes investment decisions that prove to be unprofitable. 11 Table of Contents Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds (i.e., funds that rely on Sections 3(c)(1) or 3(c)(7) of the 1940 Act, excluding any Subsidiary, which is not subject to this limitation), funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying Funds”).A portion of the Fund's assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (a “Subsidiary”).Any Subsidiary will be advised by the Adviser and may invest its assets in Underlying Funds or limited liability companies or other business entities (each, a “Trading Entity”), the trading of each of which will be managed on a discretionary basis by a different third-party manager or Sub-Adviser, typically a commodity trading advisor (a “Trading Advisor”) pursuant to such Trading Advisor's commodity-related investment program (a “managed futures program”).All or a portion of a Subsidiary's assets may also be managed directly by a Trading Advisor which, in this case, would serve as a Sub-Adviser to the Subsidiary and indirectly the Fund. The Adviser may allocate assets to Underlying Funds or the Subsidiary in circumstances where, for example, a Sub-Adviser is not available to implement a particular strategy or style sought by the Adviser, or pending approval of a Sub-Adviser by the Board and, if prior to obtaining an exemptive order, by shareholders.In addition, the Adviser may use derivatives products for the Fund, such as total return swaps, options or managed derivatives products, for purposes of seeking economic exposure to various alternative investment strategies, producing incremental earnings or hedging existing positions and for investment flexibility. The Adviser allocates the assets of the Subsidiary among the Trading Entities or Trading Advisors typically to provide exposure to managed futures programs or Underlying Funds employing managed futures or other strategies.The Adviser expects the Trading Advisors to trade independently of each other and, as a group, to employ a wide variety of systematic, relative value and discretionary managed futures programs in the global currency futures, fixed income futures, commodity futures and equity futures markets. The main strategies that may be employed by the Fund include: Relative Value.Relative value strategies typically seek to exploit differences in valuation through the simultaneous purchase and sale of related financial instruments and can include the following strategies: · Credit - Relative Value.This strategy involves seeking to exploit differences in relative pricing between securities within an issuer's capital structure or between related instruments referencing an issuer or issuers where historical relationships are mis-priced and there is reason to believe they may converge or diverge.These strategies are generally implemented by taking off-setting long and short positions in similar or related securities when their values, which are historically or mathematically interrelated, are temporarily distorted.This strategy also encompasses Sub-Advisers who trade credit exposures on a fundamental basis seeking returns from both long and short positions. Credit Relative Value strategies primarily trade corporate debt instruments, bank loans and municipal bonds, however they may also invest in equities and credit derivatives (both single name and indices). 12 Table of Contents · Equity (Market Neutral – Fundamental/Trading).This strategy utilizes primarily discretionary, qualitative processes to select securities and construct equity portfolios that are typically sought to be managed with relatively low net long or short exposure–typically +/-20%. This strategy incorporates both high-turnover active trading styles, as well as longer-horizon fundamentally oriented investment approaches. · Equity (Market Neutral – Quantitative).This strategy utilizes quantitative processes to screen and select securities and to construct portfolios that are typically sought to be managed with a relatively low long/short net exposure. The strategy typically incorporates longer term fundamentally-driven strategies and short term technically-driven statistical arbitrage strategies. · Fixed Income Relative Value. This strategy focuses on taking advantage of temporary pricing anomalies in, along, and between related instruments in interest rate and currency markets (both through direct trades and related derivative instruments).Trades are often based on deviations from historical relationships, with the expectation of mean reversion over time or a catalyst generating the correction.Trades can be directional or conditional in nature and are almost always expressed through derivative transactions, including futures, interest rate swaps, options, options on swaps and forwards. · Convertible Arbitrage.This strategy typically involves seeking to take advantage of the convex price relationship between a convertible bond and the underlying equity by buying the convertible security and simultaneously trading a short position in the underlying equity according to the changing price relationship.(The “convex price relationship” means that as the value of a bond yield increases, the price of the bond decreases.) · Volatility Arbitrage.This strategy involves seeking to exploit mis-pricings in volatility between options or between the relative volatility of options versus their underlying securities, primarily in equity and fixed income markets, but also in credit and currency markets. Event-Driven.Event-driven strategies, a number of which are depicted below, involve investing in securities of companies currently or prospectively involved in a wide variety of corporate transactions or other events where the investment thesis is predicated on the anticipated effect of such transactions or events.Such events may include mergers, acquisitions, recapitalizations, restructurings, spinoffs, divestitures, management change, new products or offerings, and other situations which alter a company's structure, strategy or prospects. · Equity – Event. This strategy focuses on catalyst-driven investment opportunities which may arise from a wide range of company-specific or industry-related events, legislative or regulatory changes, industry consolidations or other events. 13 Table of Contents · Credit – Event.This strategyinvolves investing in catalyst-driven opportunities created by significant events, such as spin-offs, mergers and acquisitions, industry consolidations, liquidations, reorganizations, bankruptcies, recapitalizations and share buybacks and other extraordinary corporate restructurings.Trades are primarily expressed in the debt securities of companies, but may include all parts of a company's capital structure including equity. This strategy also incorporates other credit or fixed income instruments such as municipal bonds and loan origination investments, which typically focus on providing asset-based loans, real estate-related investments, bridge financing, and mezzanine financing. · Risk Arbitrage.This strategy involves investing in securities of companies that are subject to publicly announced corporate events such as an acquisition, merger, divestiture, tender offer or exchange offer. Typically, the share price of the target company will trade at a discount to the purchase price offered by the acquiring company due to uncertainty regarding the successful completion of the transaction. Successful execution of the strategy requires the manager to assess the probability and likely timing of the proposed transaction being completed. The Sub-Adviser must then determine whether the spread between the offer price and the market price provides sufficient compensation for assuming the risk of the transaction failing to complete.Where the Sub-Adviser concludes that a transaction is likely to fail, the trade will consist of a short position in the target company and long position in the acquiring company. · Stressed/Distressed Credit.This strategyinvolves investing in securities of companies under financial stress or involved in formal bankruptcy proceedings.While the strategy is predominantly oriented towards debt instruments, investments may be made across a company's capital structure (including bank loans, bonds, subordinated debt and equity).Derivatives such as credit default swaps and listed options may be used both for hedging purposes and to express risk. Global Macro.Macro strategies (examples of which are depicted below) seek to analyze macroeconomic variables to identify dislocations and forecast future moves in global asset/securities prices on a directional or relative value basis.A variety of different trading and investing styles can be utilized to identify opportunities across an unconstrained universe of markets and products. · Discretionary Global.This strategy involves using fundamental and macroeconomic inputs to identify investment opportunities across a broad array of asset classes and geographies.Certain Sub-Advisers may exhibit greater specialization in a particular asset class or region where they are able to leverage a greater informational advantage, given prior experience or mandate focus.This strategy is often not market neutral and typically involves directional trades as well as relative value spread trades between related instruments. · Systematic Relative Value / CTA (Commodity Trading Advisors).This strategy employs a model driven approach to trading within major global asset classes, including equities, interest rates, commodities and currencies, as well as futures and options instruments.The strategy may be expressed with a relative value or directional bias and include both fundamental and purely technical (price, volume, open interest etc.) inputs.For CTAs, the investment universe is typically limited to exchange listed futures and trade signals are generally based on indicators such as moving averages, crossovers (oscillators), breakouts, relative strength indices (RSIs), and other chart/pattern based indicators.CTA strategies tend to be counter-cyclical to traditional markets and rely on momentum and market trends. 14 Table of Contents Equity Hedge (Long/Short) Strategies.The Fund may also utilizeEquity Long/Short strategies, which seek to identify equities that are trading under or over their perceived intrinsic value or are deemed to be mispriced based on fundamental, statistical, technical or other factors.Certain of these strategies are generally implemented by employing rigorous bottom up fundamental research to properly incorporate all available company specific news and information to determine if the market has under or over-discounted the fair value of a stock thereby presenting buying or selling opportunities. Tactical and Other Strategies.Sub-Advisers may invest in a variety of strategic and opportunistic investment strategies not captured above, such as short-term trading opportunities.Many of the Sub-Advisers have the discretion to invest in multiple strategies or to use combinations of the strategies summarized above.The Adviser and the Sub-Advisers also have the discretion to invest in high quality fixed income securities, cash and cash equivalents.The Adviser may, in its discretion, select Sub-Advisers who trade in non-U.S. markets and/or securities that are not U.S. dollar-denominated. The Adviser currently intends to allocate assets for each investment strategy to the following Sub-Advisers: Investment Strategy Sub-Adviser Event Driven Babson Capital Management LLC Equity Hedge (Long/Short) Chilton Investment Company, LLC Relative Value CQS (US), LLC Global Macro Eclectica Asset Management LLP Global Macro Estlander and Partners, Ltd. Event Driven JANA Partners LLC Relative Value MatlinPatterson MPAM Credit Trading Partners L.P. Equity Hedge (Long/Short) Numeric Investors LLC Event Driven York Registered Holdings, L.P. Babson Capital Management LLC 15 Table of Contents The Adviser has entered into a sub-advisory agreement with Babson Capital Management LLC to manage a portion of the Fund's assets using Event Driven strategies. Babson Capital Management LLC is located at 1500 Main Street, Springfield, MA 01115. Chilton Investment Company, LLC The Adviser has entered into a sub-advisory agreement with Chilton Investment Company, LLC to manage a portion of the Fund's assets using Equity Hedge (Long/Short) strategies.Chilton Investment Company, LLC is located at 1290 East Main Street, Floor 1, Stamford, CT 06902. CQS (US), LLC The Adviser has entered into a sub-advisory agreement with CQS (US), LLC to manage a portion of the Fund's assets using Relative Value - Credit strategies. CQS (US), LLC is located at 152 West 57th Street, 40th Floor, New York, NY 10019. Eclectica Asset Management LLP The Adviser has entered into a sub-advisory agreement with Eclectica Asset Management LLP to manage a portion of the Fund's assets using Global Macro strategies. Eclectica Asset Management LLP is located at 6 Salem Road, London W2 4BU, United Kingdom. Estlander and Partners, Ltd. The Adviser has entered into a sub-advisory agreement with Estlander and Partners, Ltd. to manage a portion of the Fund's assets using Global Macro-Systematic Relative Value / CTA strategies.Estlander and Partners, Ltd. is located at Pohjoisesplanadi 25 B 2nd fl., FIN-00100 Helsinki, Finland. JANA Partners LLC The Adviser has entered into a sub-advisory agreement with JANA Partners LLC to manage a portion of the Fund's assets using Event Driven strategies.JANA Partners LLC is located at 767 5th Avenue, 8th Floor, New York, NY 10153. MatlinPatterson MPAM Credit Trading Partners L.P. The Adviser has entered into a sub-advisory agreement with MPAM Credit Trading Partners L.P. to manage a portion of the Fund's assets using Relative Value – Credit strategies.MPAM Credit Trading Partners L.P. is located at 600 Superior Avenue East, Suite 2550, Cleveland, OH 44114. 16 Table of Contents Numeric Investors LLC The Adviser has entered into a sub-advisory agreement with Numeric Investors LLC to manage a portion of the Fund's assets using Equity Hedge (Long/Short) – Quantitative strategies.Numeric Investors LLC is located at 470 Atlantic Avenue, 6th floor, Boston, MA 02210. York Registered Holdings, L.P. The Adviser has entered into a sub-advisory agreement with York Registered Holdings, L.P. to manage a portion of the Fund's assets using Event Driven strategies.York Registered Holdings, L.P. is located at 767 Fifth Avenue, New York, NY 10153. Sub-Adviser Selection Process.The Adviser is responsible for selecting Sub-Advisers and determining the portion of the Fund's assets to be allocated to each Sub-Adviser.Sub-Advisers are generally chosen on the basis of some or all of the following selection criteria established by the Adviser:an analysis of the Sub-Adviser's performance during various time periods and market cycles, the Sub-Adviser's reputation, experience, training and investment philosophy, process and policies, the Sub-Adviser's operational strength and resources, whether the Sub-Adviser has an identifiable track record and/or the degree to which the Sub-Adviser has a personal investment in the investment program.Sub-Advisers, however, are not required to follow the same investment style they follow in their Related Accounts.They may take into account various business, regulatory and other considerations when investing the Fund’s assets, so that the historical performance of such Related Accounts may not be representative of the potential performance of the Fund assets allocated to the Sub-Advisers. The Fund's multi-asset, multi-manager structure seeks to take advantage of broad market opportunities.The Fund will not follow a rigid investment policy that would restrict it from participating in any market, strategy or investment.In fact, the Fund's assets may be deployed in whatever markets or strategies are deemed appropriate under prevailing economic and market conditions to attempt to achieve long-term capital appreciation.The Adviser monitors each Sub-Adviser on a regular basis, by reviewing, among other things, information on performance, portfolio exposures and risk characteristics.The identity and number of Sub-Advisers is likely to change over time. Based on the Adviser's ongoing evaluation of the Sub-Advisers, the Adviser may, at any time, adjust allocations among Sub-Advisers, or make recommendations to the Fund's Board of Trustees with respect to the hiring, termination or replacement of Sub-Advisers. Principal Risks The Fund's investments are subject to a variety of risks which may cause the Fund's net asset value (the “NAV”) to fluctuate over time.Therefore, the value of your investment in the Fund could decline and you could lose money.The actual risk exposure taken by the Fund in its investment program will vary over time, depending on various factors including, but not limited to, the Adviser's allocation decisions.Many of the Fund's strategies involve “speculative” investment programs.Thus, as an investor in the Fund, you could be subject to much greater risk of loss than an investor in other mutual funds.Also, there is no assurance that the Adviser or the Sub-Advisers will achieve the Fund's objective. 17 Table of Contents As an investor in the Fund, your investment is subject to the following risks: Multi-Manager Risk.Fund performance is dependent upon the success of the Adviser and the Sub-Advisers in implementing the Fund’s investment strategies in pursuit of its goal.To a significant extent, the Fund’s performance will depend on the success of the Adviser’s methodology in allocating the Fund’s assets to Sub-Advisers and its selection and oversight of the Sub-Advisers and on a Sub-Adviser's skill in executing the relevant strategy and selecting investments for the Fund. There can be no assurance that the Adviser or Sub-Advisers will be successful in this regard. The investment strategies employed by the Sub-Advisers may not be complementary, which could adversely affect the performance of the Fund.In addition, the Sub-Advisers may have little experience managing mutual funds which, unlike hedge funds (with which the Sub-Advisers are experienced), are subject to daily inflows and outflows of investor cash and are subject to certain legal and tax-related restrictions on their investments and operations. Event-Driven Trading involves the risk that the special situation identified may not occur as anticipated and that this has a negative impact upon the market price of a stock. Equity Market Risk.The market value of the securities in which the Fund is invested may fall or fail to rise.Market risk may affect a single issuer, sector of the economy, industry, or global markets as a whole.The market value of securities may fluctuate, sometimes rapidly and unpredictably.This risk is generally greater for small companies, which tend to be more vulnerable to adverse developments.In addition, investments in a particular region or developing or emerging countries may cause the Fund to underperform other mutual funds if that country, region or group of countries falls out of favor with the relevant markets. Market Volatility Risk. Markets are volatile and values of individual securities and other instruments can decline significantly in response to adverse issuer, political, regulatory, market, economic or other developments that may cause broad changes in market values. Changes in the financial condition of a single issuer can impact the market as a whole. To the extent that the Fund sells a portfolio position before it reaches its market peak, it may miss out on opportunities for higher performance. Market volatility may disrupt a Sub-Adviser's investment program if it abruptly changes pricing relationships on which the Sub-Adviser was basing an arbitrage strategy.Similarly, it may disrupt event-driven strategies if abrupt changes cause the parties to alter or abandon the event on which a Sub-Adviser was basing its investment strategy.Because many investors buy stocks on margin, increases in interest rates generally reduce market prices of equities.Terrorism and related geo-political risks have led, and may in the future lead, to increased short-term market volatility and may have adverse long-term effects on world economies and markets. 18 Table of Contents Company Risk.A company may perform poorly, and therefore, the value of its stocks and other securities may decline.Poor performance may be caused by poor management decisions, competitive pressures, breakthroughs in technology, reliance on suppliers, labor problems or shortages, corporate restructuring, fraudulent disclosures or other factors. Differential Strategy Risk.Based on various business, regulatory and other considerations, the Adviser and Sub-Advisers may choose to pursue an investment strategy for the Fund which differs from the investment strategies pursued by the Adviser’s or Sub-Advisers’ Related Accounts.This may result in the Adviser or Sub-Advisers making purchase or sale decisions for Related Accounts which differ from or are contrary to the purchase or sale decisions they make for the Fund, which could adversely affect the Fund as such differences could cause the Fund’s performance to deviate materially from those of the Related Accounts. Risks of Foreign Investing.The Fund may invest in foreign securities, which are subject to the following risks in addition to the risks normally associated with domestic securities of the same type: · Country risk refers to the potentially adverse political, economic, and other conditions of the country.These conditions include lack of publicly available information, less government oversight (including lack of accounting, auditing, and financial reporting standards), the possibility of government-imposed restrictions, and even the nationalization of assets.The liquidity of foreign investments may be more limited than for most U.S. investments, which means that, at times, it may be difficult to sell foreign securities at desirable prices. · Currency risk refers to the constantly changing exchange rate between a local currency and the U.S. dollar.Whenever the Fund holds securities valued in a foreign currency or holds the currency, changes in the exchange rate add to or subtract from the value of the investment. · Custody risk refers to the process of clearing and settling Fund trades.It also covers holding securities with local agents and depositories. Low trading volumes and volatile prices in less developed markets make trades harder to complete and settle.Local agents are held only to the standard of care of the local market.Governments or trade groups may compel local agents to hold securities in designated depositories that are not subject to independent evaluation.The less developed a country's securities market is, the greater the likelihood of problems occurring. Emerging and Developing Markets Risk.The Fund may invest in securities of companies located or traded in developing or emerging markets.The foregoing risks of foreign investing are more pronounced with respect to these securities due to the dramatic pace of change (economic, social and political) in these countries.Many of these markets are at an early stage of development and are significantly volatile.They can be marked by extreme inflation, devaluation of currencies, dependency on certain trade partners and hostile relations. 19 Table of Contents Liquidity Risk.Liquidity risk is the risk arising from a lack of marketability of certain securities, which may make it difficult or impossible to sell at desirable prices in order to minimize loss.The Fund may have to lower the selling price, sell other investments, or forgo another, more appealing investment opportunity. Derivatives Risk.Derivatives are financial instruments that have a value which depends upon, or is derived from, the value of something else, such as one or more underlying securities, pools of securities, options, futures, indexes or currencies. Gains or losses involving derivative instruments may be substantial, because a relatively small price movement in the underlying security(ies), instrument, currency or index may result in a substantial gain or loss.Derivatives will typically increase exposure to the principal risks to which the Fund is otherwise exposed, and the following additional risks: · Counterparty credit riskis the risk that a counterparty to the derivative instrument becomes bankrupt, insolvent, enters administration, liquidates or otherwise fails to perform its obligations due to financial difficulties, and the Fund may obtain no recovery of its investment or may only obtain a limited recovery, and any recovery may be delayed.As mentioned below, the Fund may have one or more prime brokerage relationships which further magnifies counterparty credit risk as certain derivative transactions are likely to be concentrated among one or two counterparties, and therefore increase the Fund’s credit risk exposure to such counterparties. · Hedging riskis the risk that derivative instruments used to hedge against an opposite position may offset losses, but they may also offset gains. · Correlation riskis related to hedging risk and is the risk that there may be an incomplete correlation between the hedge and the opposite position, which may result in increased or unanticipated losses. · Liquidity riskis the risk that an instrument may be difficult or impossible to sell or terminate, which may cause the Fund to be in a position to do something the Adviser or Sub-Adviser would not otherwise choose, including accepting a lower price for the derivative instrument, selling other investments or forgoing another, more appealing investment opportunity. · Leverage riskis the risk that losses from the derivative instrument may be greater than the amount invested in the derivative instrument. 20 Table of Contents Derivatives Risk – Options.The Fund may purchase call or put options.In order for a call option to be profitable, the market price of the underlying security must rise sufficiently above the exercise price to cover the premium and transaction costs.These costs will reduce any profit that might have realized had it bought the underlying security at the time it purchased the call option.For a put option to be profitable, the market price of the underlying security must decline sufficiently below the exercise price to cover the premium and transaction costs.By using put options in this manner, the Fund will reduce any profit it might otherwise have realized from appreciation of the underlying security by the premium paid for the put option and by transaction costs.If the Fund sells a put option, there is a risk that the Fund may be required to buy the underlying asset at a disadvantageous price.If the Fund sells a call option, there is a risk that the Fund may be required to sell the underlying asset at a disadvantageous price.If the Fund sells a call option on an underlying asset that the Fund owns and the underlying asset has increased in value when the call option is exercised, the Fund will be required to sell the underlying asset at the call price and will not be able to realize any of the underlying asset's value above the call price. These risks are in addition to the general “Derivatives Risks” described above. Derivatives Risk – Swaps. Swaps involvegreater risks than direct investment in the underlying securities, because swaps are subject to the risks related to “Derivatives” described above.Total return swaps are also subject to the particular risk that the swaps could result in losses if the underlying asset or reference does not perform as anticipated.In a total return swap transaction, one party agrees to pay the other party an amount equal to the total return of a defined underlying asset (such as an equity security or basket of such securities) or a non-asset reference (such as an index) during a specified period of time. In return, the other party would make periodic payments based on a fixed or variable interest rate or on the total return from a different underlying asset or non-asset reference. Such transactions can have the potential for unlimited losses. Short Sales.Short sales are expected to comprise a significant component of the Fund's investment strategy.It is considered a speculative investment practice.A Sub-Adviser may attempt to limit the Fund's exposure to a possible market decline in the value of its portfolio securities through short sales of securities that the Sub-Adviser believes possess volatility characteristics similar to those being hedged.In addition, Sub-Advisers use short sales for non-hedging purposes to pursue their investment objectives.For example, a Sub-Adviser may effect a short sale of a security if, in the Sub-Adviser's view, the security is over-valued in relation to the issuer's prospects for growth. To effect a short sale, the Fund will borrow a security from a brokerage firm to make delivery to the buyer.The Fund is then obligated to replace the borrowed security by purchasing it at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund, which would result in a loss or gain, respectively.This investment technique is considered speculative.A short sale of a security involves the risk of an unlimited increase in the market price of the security which could result in an inability to cover the short position and thus a theoretically unlimited loss.Short sales may also subject the Fund to leverage risk (í.e., the risk that losses could well exceed the Fund's investment).There can be no assurance that securities necessary to cover a short position will be available for purchase. 21 Table of Contents When effecting short sales of securities, the Fund will receive a dollar amount (the “net short proceeds”) equal to the value of the securities sold short and may deposit and retain such net short proceeds with the brokerage firm through which it effected the short sale transactions (a “Prime Broker”). Currently, the Fund’s Prime Broker is a J.P. Morgan entity. The Fund may add one or more additional Prime Brokers. Because the Fund effects short sales as part of its principal investment strategy, the short proceeds deposited with the Prime Broker could represent a material portion of the Fund’s total assets. This may expose the Fund to significant risks or difficulty in obtaining access to its assets in the event of the default or bankruptcy of its Prime Broker. The Adviser will monitor the creditworthiness of a Prime Broker. Debt Securities.All debt securities held by the Fund are subject to certain risks. One risk is that the issuer may not be able to meet its principal or its interest-payment obligations.Another risk is that the value of debt securities generally declines as interest rates rise. The value of debt securities may also decline as a result of a change in market perception of the creditworthiness of the issuer and a change in general market liquidity.Any decline in the value of debt securities as a result of changes in credit quality or future interest rates will generally be greater for securities having longer maturities.Non-investment grade securities, especially “high-yield” bonds (commonly referred to as “junk bonds”), which are speculative investments, have a much greater risk of default and are more sensitive to risks such as credit risk and interest rate risk.In addition, the markets for non-investment grade securities may be thinner and less active than the markets for investment grade securities. Convertible Securities.Convertible securities held by the Fund may carry risks associated with both common stock and fixed-income securities. To the extent that a convertible security's investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, as with a fixed-income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the price of the underlying equity security. Leverage Risk.Leverage occurs when the Fund increases its assets available for investment using borrowings, short sales, derivatives, or similar instruments or techniques.The Fund may engage in direct borrowings from banks, and may enter into derivatives, short sales and other transactions, all of which subject the Fund to leverage risk.The use of leverage may make any change in the Fund’s net asset value even greater and thus result in increased volatility of returns.The Fund’s assets that are used as collateral to secure the short sales may decrease in value while the short positions are outstanding, which may force the Fund to use its other assets to increase the collateral.Leverage can also create an interest or other transactional expense that may lower the Fund’s overall returns.Lastly, there is no guarantee that a leveraging strategy will be successful. 22 Table of Contents The Fund has claimed an exemption from the definition of the term commodity pool pursuant to Rule 4.5 under the Commodity Exchange Act of 1974, as amended (the “CEA”), and, therefore, is not subject to registration or regulation as a commodity pool under the CEA.However, in light of recent amendments to rules promulgated by the Commodity Futures Trading Commission (the “CFTC”), the use by the Fund of derivatives that are subject to regulation by the CFTC (including futures contracts, options on futures and swaps) may cause the Fund to be regulated as a commodity pool.The Adviser is currently reviewing the amended rules to determine whether the Fund will be regulated as such or whether the Fund can continue to conduct its operations in such a manner as to avoid CFTC regulation.If the Fund remains exempt from such regulation pursuant to Rule 4.5, the Fund will need to implement procedures to monitor its use of futures (and related options) and swaps so that the Fund is not deemed to be a commodity pool.Thus, compliance with CFTC regulations may materially impact the Fund’s investment program. Shares of the Fund may fall in value and there is a risk that you could lose money by investing in the Fund.There is no assurance that the Fund will achieve its objective.An investment in the Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The Statement of Additional Information (“SAI”) contains further details about particular types of investment strategies and hedging techniques that may be utilized by the Adviser or a Sub-Adviser, as well as the risks associated with those strategies and techniques. Additional Risk Factors.Because of the types of securities in which Sub-Advisers will invest and the investment techniques the Sub-Advisers will use, the Fund is designed for investors who are investing for the long term.Adverse changes in overall market prices and the prices of investments held by the Fund can occur at any time and there is no assurance that the Fund will achieve its investment objective.When you redeem your Fund Shares, they may be worth more or less than what you paid for them.The Fund is subject to certain risk factors in addition to the principal risks described earlier, including: Investments in Underlying Funds.The Fund's investments in Underlying Funds subject the Fund indirectly to the underlying risks of the Underlying Funds.Investments in the securities of other funds involve duplication of advisory fees and certain other expenses.By investing in an another fund, the Fund becomes a shareholder of that fund.As a result, the Fund's shareholders will indirectly bear the Fund's proportionate share of the fees and expenses paid by shareholders of the other fund, in addition to the fees and expenses the Fund's shareholders directly bear in connection with the Fund's own operations.All, or a substantial portion of, the Underlying Funds may not be registered investment companies and, thus, are not subject to protections afforded by the 1940 Act, covering, among other areas, liquidity requirements, governance by an independent board, affiliated transaction restrictions, leverage limitations, public disclosure requirements and custody requirements. 23 Table of Contents Certain Underlying Funds (not expected to exceed 5% of the Fund's net assets, if any) may also not provide the Fund with the liquidity the Fund requires and would thus subject the Fund directly to “liquidity risk” described above.Further, even if an investment in an Underlying Fund is deemed liquid at the time of investment, the Underlying Fund may, in the future, alter the nature of its investments and cease to be a liquid investment fund, subjecting the Fund directly to “liquidity risk.” Managed Futures Strategy/Commodities Risk.Exposure to the commodities markets (including financial futures markets) through investment in managed futures programs may subject the Fund or the Subsidiary to greater volatility than investments in traditional securities. Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of reasons, including changes in interest rates, supply and demand relationships and balances of payments and trade; weather and natural disasters; and governmental, agricultural, trade, fiscal, monetary and exchange control programs and policies. The commodity markets are subject to temporary distortions and other disruptions. U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices which may occur during a single business day. Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices. Market Capitalization Risk (Small-, Mid- and Large-Cap Stocks Risk). To the extent the Fund emphasizes small-, mid-, or large-cap stocks, it takes on the associated risks. At any given time, any of these market capitalizations may be out of favor with investors. Compared to small- and mid-cap companies, large-cap companies may be less responsive to changes and opportunities, but their returns have sometimes led those of smaller companies, often with lower volatility. The stocks of small- and mid-cap companies may fluctuate more widely in price than the market as a whole, may be difficult to sell when the economy is not robust or during market downturns, and may be more affected than other types of stocks by the underperformance of a sector or during market downturns. In addition, compared to large-cap companies, small- and mid-cap companies may depend on a more limited management group, may have a shorter history of operations, and may have limited product lines, markets or financial resources. There may also be less trading in small- or mid-cap stocks, which means that buy and sell transactions in those stocks could have a larger impact on a stock’s price than is the case with large-cap stocks. Depositary Receipts.Depositary receipts may be issued in a sponsored program, where an issuer has made arrangements to have its securities traded in the form of depositary receipts, or in an unsponsored program, where the issuer may not be directly involved.The holders of depositary receipts that are unsponsored generally bear various costs associated with the facilities, while a larger portion of the costs associated with sponsored depositary receipts are typically borne by the foreign issuers.Investments in unsponsored depositary receipts may be subject to the risks that the foreign issuer may not be obligated to cooperate with the U.S. depository, may not provide additional financial and other information to the depository or the investor, or that such information in the U.S. market may not be current.The depository of an unsponsored facility frequently is under no obligation to distribute shareholder communications received from the issuer of the deposited securities or to pass through the voting rights to facility holders with respect to the deposited securities.Available information concerning the issuers may not be as current for unsponsored depositary receipts and the prices of unsponsored depositary receipts may be more volatile than would be the case if the receipts were sponsored by the issuers. 24 Table of Contents Restricted and Illiquid Investments.Although the Fund will invest primarily in liquid, publicly traded securities, certain investments may not have an active trading market, may be restricted or may be illiquid.Restricted securities are securities that may not be sold to the public without an effective registration statement under the Securities Act of 1933, or, if they are unregistered, may be sold only in a privately negotiated transaction or pursuant to an exemption from registration.Because of the absence of a trading market for illiquid investments, the Fund may not be able to sell such investments at prices approximating those at which the Fund values them or at the times it desires to do so.This may adversely affect the Fund's net asset value.Illiquid securities may trade at a discount from comparable liquid investments and may be subject to wide fluctuations in value.Further, where registration is required to sell a security, the Fund may be obligated to pay all or part of the registration expenses, and a considerable period may elapse between the decision to sell and the time the Fund may be permitted to sell a security under an effective registration statement.If, during such period, adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to sell.The Fund may be unable to sell restricted and other illiquid securities at the most opportune times or at prices approximating the value at which it purchased such securities. ETF Risk. An exchange-traded fund (“ETF”), may not fully replicate the performance of its benchmark index, if any, because of, for example, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities or the number of stocks held. An ETF based on an underlying index may not be permitted to sell poorly performing stocks that are included in its index.An actively managed ETF’s performance will reflect its adviser’s ability to make investment decisions that are suited to achieving the ETF’s investment objectives. An ETF may trade in the secondary market at prices below the value of its underlying portfolio and may not be liquid. Portfolio Turnover. The Fund may engage in short-term trading.This means that the Fund may buy a security and sell that security a short period of time after its purchase to realize gains if a Sub-Adviser believes that the sale is in the best interest of the fund (for example, if the Sub-Adviser believes an alternative investment has greater growth potential).Short-term trading causes the Fund to have a high portfolio turnover rate, which could, in turn, generate higher transaction costs (due to commissions or dealer mark-ups and other expenses), and reduce the Fund's investment performance.In addition, a high level of short-term trading may increase the amount of taxable income recognized by shareholders of the Fund, may reduce the after-tax returns of the shareholders, and, in particular, may generate short-term capital gains, which are taxed at ordinary income tax rates. 25 Table of Contents Investing Defensively.The Fund may from time to time take temporary defensive investment positions that may be inconsistent with the Fund’s principal investment strategies in attempting to respond to what the Adviser or Sub-Advisers believe are adverse market, economic, political, social or other conditions, including, without limitation, (i) investing some or all of its assets in money market instruments or shares of money market funds or (ii) holding some or all of its assets in cash or cash equivalents.The Fund may not achieve its investment objective while it is investing defensively.During these times, the Adviser and Sub-Advisers may make frequent portfolio holding changes, which could result in increased trading expenses and taxes, and decreased Fund performance. Warrants and Rights.The Fund may purchase warrants and rights.Warrants are derivative instruments that permit, but do not obligate, the holder to subscribe for other securities or commodities.Rights are similar to warrants, but normally have a shorter duration and are offered or distributed to shareholders of a company.Warrants and rights do not carry with them the right to dividends or voting rights with respect to the securities that they entitle the holder to purchase, and they do not represent any rights in the assets of the issuer.As a result, warrants and rights may be considered more speculative than certain other types of equity-like securities.In addition, the values of warrants and rights do not necessarily change with the values of the underlying securities or commodities and these instruments cease to have value if they are not exercised prior to their expiration dates. Foreign Trading Advisor risk.The Adviser expects that some of the Trading Advisors will be located outside of the United States. Depending upon their jurisdictions, such Trading Advisors may be subject, among other things, to less rigorous reporting requirements than U.S. Trading Advisors, less rigorous regulatory and compliance requirements, and less protective legal systems and laws relating to shareholders’, investors’ and/or clients’ rights. It may also be more difficult for the Fund to enforce legal judgments against Trading Advisors located outside the United States. Subsidiary Risk.By investing in a Subsidiary and in Trading Entities, the Fund will be indirectly exposed to the risks associated with the Subsidiary’s and the Trading Entities’ respective investments.The Subsidiary and the Trading Entities are not registered under the 1940 Act and, unless otherwise noted in this Prospectus, are not subject to all of the investor protections of the 1940 Act.Changes in the laws of the United States, the U.S. states or the Cayman Islands, under which the Fund, the Trading Entities and the Subsidiary are organized and operated, as applicable, could prevent the Fund, the Subsidiary or the Trading Entities from operating as described in this Prospectus and could negatively affect the Fund and its shareholders. Tax Risk.To qualify for the tax treatment available to regulated investment companies under the U.S. Internal Revenue Codeof 1986, as amended (the “Code”), the Fund must derive at least 90% of its gross income for each taxable year from sources treated as “qualifying income.”Income derived from direct investments in commodities is not “qualifying income.”The U.S. Internal Revenue Service (the “IRS”) has indicated in a revenue ruling that income from certain instruments, such as certain structured notes, that create commodity exposure may constitute “qualifying income,” and it has issued private letter rulings holding that income derived from certain commodity-linked notes constitutes “qualifying income.”In addition, the IRS has issued private letter rulings concluding that income derived by a regulated investment company from a wholly owned subsidiary, such as the Subsidiary, that invests in commodities and commodity-linked derivatives constitutes “qualifying income.” 26 Table of Contents Each of these private letter rulings applies only to the taxpayer that requested it and may not be used or cited as precedent.Moreover, IRS has recently suspended the issuance of such rulings and is reviewing its policy in this area.The Fund has not applied for or received such a ruling from the IRS, and has not determined whether to seek such a ruling if the IRS were to resume issuing such rulings.The Fund intends to take the position that income from its investments in commodity-linked notes and in a Subsidiary will constitute “qualifying income.”In the absence of a ruling, however, there can be no certainty in this regard. It is possible that, as a consequence of its current review of this area, the IRS will reverse its prior position and publish guidance under which it will take the position that these items would not constitute “qualifying income.”The tax treatment of the Fund’s investment in the Subsidiary could also be adversely affected by future legislation or Treasury regulations. If income derived by the Fund from its investments in the Subsidiary does not constitute “qualifying income,” the Fund will most likely not qualify as a regulated investment company under the Code.In that case, the Fund would be subject to U.S. federal income tax at regular corporate rates on its taxable income, including its net capital gain, even if such income were distributed to its shareholders, and all distributions out of earnings and profits would be taxed to shareholders as dividend income.If future legislation, Treasury regulations or IRS guidance prevents the Fund from treating its income from its investments in a Subsidiary as “qualifying income,” the Fund and the Adviser will consider what action to take, including potentially liquidating the assets of the Fund held in the Subsidiary. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Fund's policies and procedures with respect to the disclosure of the Fund's portfolio securities is available in the Fund's SAI. MANAGEMENT The Fund was established as a series of shares offered by Arden Investment Series Trust (the “Trust”), which was organized under the laws of the State of Delaware on April 11, 2012.The Fund is a diversified, open-end management investment company registered under the 1940 Act and is commonly known as a “mutual fund.”The Fund is currently the sole series of shares offered by the Trust.The Fund has retained the Adviser to manage all aspects of the investments of the Fund (including oversight of the Sub-Advisers). Investment Adviser. Arden Asset Management LLC, located at 375 Park Avenue, 32nd Floor, New York, New York 10152, manages the investments of the Fund pursuant to an investment advisory agreement (the “Advisory Agreement”).The Adviser, a Delaware limited liability company, is registered as an investment adviser under the Investment Advisers Act of 1940. 27 Table of Contents The Adviser is an independent investment management firm dedicated exclusively to creating and managing portfolios of hedge funds since 1993.The Adviser provides investment advisory services and management services to commingled hedge funds and registered investment companies.The Adviser also serves as investment manager or management company to other customized portfolios, and provides investment advice and management services to customized portfolios, on either a discretionary or non-discretionary basis.As of June 30, 2012, the Adviser had more than $7 billion in assets under management. The Adviser, subject to the general supervision of the Board, manages the Fund in accordance with its investment objective and policies, and maintains related records. Under the Advisory Agreement, the monthly compensation paid to the Adviser is accrued daily at an annual rate of 1.85% of the average daily net assets of the Fund (the “Advisory Fee”). The Adviser and the Fund have entered into an expense limitation and reimbursement agreement (the “Expense Limitation Agreement”) under which the Adviser (or its affiliate) has agreed to pay or absorb the ordinary operating expenses of the Fund (including organization and offering expenses, but excluding any Underlying Fund fees and expenses, dividend and interest expenses on short sales as well as other investment-related expenses, such as transaction costs, commissions, costs related to any securities lending program, inverse floater program fees and expenses, and interest, taxes and extraordinary expenses of the Fund), to the extent necessary to limit the ordinary operating expenses of the Fund to 2.50% per annum of the Fund's average daily net assets (the “Expense Limitation”).Additionally, the Expense Limitation Agreement provides that the Adviser will waive its advisory fee payable under the Advisory Agreement to the extent necessary to reimburse the Fund for any management fees to which it is subject as an investor in Underlying Funds that are not exchange-traded funds.In consideration of the Adviser's agreement to limit the Fund's expenses, the Fund will carry forward the amount of expenses paid or absorbed by the Adviser (or its affiliate) in excess of the Expense Limitation for a period not to exceed three years from the end of the fiscal year in which they were incurred and will reimburse the Adviser (or its affiliate) such amounts.Reimbursement will be made as promptly as possible, but only to the extent it does not cause the Fund's ordinary operating expenses to exceed the Expense Limitation in effect at the time the expense was paid or absorbed.The Expense Limitation Agreement will remain in effect through the conclusion of the Fund’s third full fiscal year, unless sooner terminated at the sole discretion of the Board. A discussion regarding the basis for the Board's approval of the Advisory Agreement will be available in the Fund's first report to shareholders. 28 Table of Contents Adviser's Portfolio Managers.The management of the Fund's portfolio is the responsibility of the Adviser's Investment Committee, which is comprised of, with respect to the Fund, Averell H. Mortimer, Henry P. Davis, Ian McDonald, Matthew Bianco and Shakil Riaz. Averell H. Mortimer.Mr. Mortimer is the Founder and Chief Executive Officer of the Adviser.Mr. Mortimer is also chairman of the Adviser's Investment Committee and is responsible for the firm's overall investment process. With over twenty years experience on Wall Street, Mr. Mortimer has worked in a variety of investment fields, including investment banking, venture capital and investment management. Mr. Mortimer received a B.A. from the University of Colorado in 1980 and an M.B.A. from Columbia University's School of Business in 1984. Henry P. Davis.Mr. Davis is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee.Mr. Davis is responsible for supervising the firm's research activities and is also actively involved in manager selection and portfolio management for each of the Arden funds. Prior to joining the Adviser, Mr. Davis was an investment advisor to several high net worth families with responsibility for manager selection, oversight and asset allocation decisions.Previously, Mr. Davis was an attorney with Davis Polk & Wardwell, specializing in corporate and asset management work for hedge funds and other investment vehicles. Mr. Davis is a graduate of Yale Law School and Cornell University, where he graduated summa cum laude and was elected to Phi Beta Kappa in 1988. Ian McDonald.Mr. McDonald is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee.Mr. McDonald is responsible for supervising the firm's research activities and is also actively involved in manager selection and portfolio management for each of the Arden funds.Mr. McDonald works out of, and is responsible for managing, the Adviser's London office. Prior to joining the Adviser, Mr. McDonald worked at Morgan Stanley in the International Prime Brokerage Group's European Capital Introduction division.In this role, he was responsible for introducing hedge funds to a variety of prospective investors, including fund of funds, private banks, pension funds, endowments and foundations.Before joining Morgan Stanley, Mr. McDonald was an investment consultant in the London office of Cambridge Associates and was responsible for monitoring European hedge fund managers.Prior to that, he was based in Cambridge's Boston office where he focused on manager selection and due diligence of U.S. hedge funds. Mr. McDonald graduated with an MA (Honors) degree in Economic and Social History from the University of St. Andrews in Scotland. Matthew Bianco, CFA, FRM.Mr. Bianco is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee. Mr. Bianco is head of Risk Management and oversees the firm's quantitative analysis and portfolio construction functions. Mr. Bianco is also actively involved in strategy selection and other general investment research activities of the firm. Prior to joining the Adviser, Mr. Bianco was the head of Market Risk Management for WestLB in New York.He was responsible for the analysis and optimization of risk for all activities in North America, with a focus on structured finance, asset securitization and structured credit products.Mr. Bianco earned a Bachelor of Engineering degree in Electrical Engineering from Cooper Union, as well as an MS in Computer Engineering from Rutgers University.Mr. Bianco also received an M.B.A. in banking and financial markets from the NYU Stern School of Business.He holds the Financial Risk Manager certification from the Global Association of Risk Professionals, and the Chartered Financial Analyst designation from the CFA Institute. 29 Table of Contents Shakil Riaz.Mr. Riaz is a Managing Director at the Adviser and is a member of the Adviser's Investment Committee.Mr. Riaz isactively involved in manager selection and portfolio construction.Mr. Riaz is also responsible for leading the investment process for the Arden PropPartners funds.Previously, he was the Chief Investment Officer of J.P. Morgan PropPartners Management Corp (“JPM PP”).Prior to JPM PP, he was Chief Investment Officer for the Capital Markets Investment Program since 1994, and prior to joining the Investment Bank in New York, Mr. Riaz was General Manager of the predecessor Chemical Bank's offices in Cairo, Bahrain and Singapore from 1983-1991.He joined Chemical Bank in 1976 in the International Operations Group, transferring to the Middle East territory of the International Division in 1980.Mr. Riaz holds a B.S. in Aerospace and Mechanical Engineering from Princeton University, a graduate diploma from the University of Stockholm and a M.B.A. from the Fuqua School of Business at Duke University. The SAI provides additional information about the Portfolio Managers' compensation, other accounts managed by the Portfolio Managers (including related conflicts of interest) and the Portfolio Managers' ownership of Shares. Sub-Advisers.The Adviser and the Fund have applied for an exemptive order from the Securities and Exchange Commission (“SEC”) that will permit the Adviser to engage additional unaffiliated subadvisers, and to enter into and materially amend an existing or future subadvisory agreement with an unaffiliated subadviser, upon the approval of the Board of Trustees, without obtaining shareholder approval. The initial sole shareholder of the Fund has approved the Fund’s use of this exemptive order once issued by the SEC. A discussion regarding the basis for the Board's approval of the Sub-Advisory Agreements will be available in the Fund's first report to shareholders. About the Fund’s Wholly-Owned Subsidiary.The Subsidiary is an exempted company organized under the laws of the Cayman Islands.The Fund will invest in the Subsidiaryin order to gain exposure to certain investments, including commodities investments, within the limitations of Subchapter M of the Code, applicable to “regulated investment companies.” The Fund will invest no more than 15% of its assetsin the Subsidiary. The Subsidiary is overseen by its own board of directors.However, the Fund’s Board maintains oversight responsibility for investment activities of the Subsidiary generally as if the Subsidiary’s investments were held directly by the Fund.The Adviser is responsible for the Subsidiary’s day-to-day business pursuant to the Advisory Agreement, and the Sub-Adviser selects the Subsidiary’s investments pursuant to an Addendum to the Sub-Advisory Agreement with the Adviser.Under these agreements, the Adviser and the Sub-Advisers provide the Subsidiary with the same type of management and sub-advisory services, under the same terms as are provided to the Fund.The Subsidiary has entered into addendums to the Fund's administrative and custody agreements for the provision of the same services as are being provided to the Fund.The Subsidiary will bear the fees and expenses incurred in connection with the advisory, administrative and custody services that it receives.The Fund expects that the expenses borne by the Subsidiary will not be material in relation to the value of the Fund’s assets. 30 Table of Contents In managing the Subsidiary’s investment portfolio, and in adhering to the Fund’s compliance policies and procedures, the Adviser will treat the assets of the Subsidiary generally as if the assets were held directly by the Fund.The Adviser will also treat the assets of the Subsidiary generally as if the assets were held directly by the Fund with respect to its adherence to the Fund’s investment policies and restrictions. Please refer to the SAI for additional information about the organization and management of the Subsidiary. SHAREHOLDER INFORMATION The net asset value (“NAV”) of the Fund's Shares is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (generally 4:00 p.m., Eastern time) on each day that the NYSE is open for business (the “Valuation Time”).To calculate NAV, the Fund's assets are valued and totaled, liabilities are subtracted, and the balance is divided by the number of Shares outstanding.To the extent the Fund offers multiple classes of Shares, the NAV of various classes of the Fund may vary because of the different expenses that may be charged against Shares of different classes of the Fund, including transfer agency and 12b-1 fees. Shares are bought at the public offering price per share next determined after a request has been received in proper form.The public offering price of the Shares is equal to the NAV.Shares held by you are sold at the NAV per share next determined after a request has been received in proper form.Any request received in proper form before the Valuation Time will be processed the same business day.Any request received in proper form after the Valuation Time will be processed the next business day. Securities listed on the Nasdaq National Market System (“NASDAQ”) are valued at the NASDAQ Official Closing Price (“NOCP”) (which, as of June 2003, is the last trade price at or before 4:00:02 p.m. (Eastern Time) adjusted up to NASDAQ's best offer price if the last trade price is below such bid and down to NASDAQ's best offer price if the last trade is above such offer price).If no NOCP is available, the security will be valued at the last sale price on the NASDAQ prior to the calculation of the net asset value of the Fund.If no sale is shown on NASDAQ, the bid price will be used.If no sale is shown and no bid price is available, the price will be deemed “stale” and the value will be determined in accordance with Board-approved fair valuation procedures. 31 Table of Contents U.S. exchange traded securities, other than NASDAQ securities, are valued at their last composite sale prices as reported on the exchanges where such securities are traded.If no sales of such securities are reported on a particular day, the securities will be valued based upon their composite bid prices for securities held long, or their composite ask prices for securities held short, as reported by such exchanges. Securities traded on a foreign securities exchange will be valued at their last sale prices on the exchange where such securities are primarily traded, or in the absence of a reported sale on a particular day, at their bid prices, in the case of securities held long, or ask prices, in the case of securities held short, as reported by such exchange.As it relates to certain markets (e.g., Russian, Thailand), if there is no activity on the exchange in which a Fund’s security trades, a price comparable security trading on a different exchange will be used. Other securities for which market quotations are readily available will be valued at their bid prices, or ask prices in the case of securities held short, as obtained from one or more dealers making markets for such securities. If market quotations are not readily available, securities and other assets, will be valued at fair value pursuant to procedures adopted in good faith by, and under the supervision of, the Board.The Fund may also use fair value to value certain types of illiquid securities. Fair value pricing generally will be used if the market in which a portfolio security trades closes early or if trading in a particular security was halted during the day and did not resume prior to the Fund's net asset value calculation. Since trading in many foreign securities is normally completed before the time at which the Fund calculates its NAV, events or market fluctuations affecting the value of such securities held by the Fund that occur between the close of trading in the security and the time at which the Fund prices its portfolio securities would not be reflected in the Fund’s calculation of its NAV if foreign securities are generally valued at their closing prices.To address this issue, the Board has approved procedures that implement fair valuations of foreign equity securities (excluding Canadian, Mexican and ADR securities priced on a domestic exchange) as a result of movements in U.S. markets (following the close of various foreign markets) that, on any given day, exceed certain Fund-approved triggers or thresholds.One or more independent fair valuation pricing services may be retained to assist in the fair valuation process for foreign securities. The effect of using fair value pricing is that a portfolio security will be priced based on the subjective judgment of the Adviser, its representatives on the Fund’s pricing committee, and/or other agents of the Fund/Board, operating under procedures approved by the Board, instead of being priced using valuations from an independent pricing service. Fair value pricing can help to protect the Fund by reducing arbitrage opportunities available to short-term traders, but there is no assurance that fair value pricing will completely prevent dilution of the Fund's net asset value by such traders. 32 Table of Contents Debt securities will be valued in accordance with the procedures described above, which with respect to such securities may include the use of valuations furnished by a pricing service which employs a matrix to determine valuations for normal institutional size trading units.The reasonableness of valuations provided by any such pricing service will be reviewed periodically by the Board.Debt securities with remaining maturities of 60 days or less, absent unusual circumstances, will be valued at amortized cost, so long as such valuation is determined by the Board to represent fair value. All assets and liabilities initially expressed in foreign currencies will be converted into U.S. dollars using foreign exchange rates provided by a pricing service.Trading in foreign securities generally is completed, and the values of such securities are determined, before the close of securities markets in the U.S.Foreign exchange rates also are determined before such close.On occasion, the values of securities and exchange rates may be affected by significant events occurring between the time that determination of such values or exchange rates are made and the time that the net asset value is determined.When such significant events materially affect the values of securities held by the Fund or its liabilities, these securities and liabilities may be valued at fair value as determined in good faith by, or under the supervision of, the Board. In accordance with these policies, investments in Underlying Funds are valued at their “fair values.”Ordinarily, this will be the values determined by the managers of the Underlying Funds (“Managers”) in accordance with the Underlying Funds' valuation policies and as reported by the Managers.As a general matter, the fair value of the Fund's interest in an Underlying Fund will represent the amount that the Fund could reasonably expect to receive from the Fund if the Fund's interest were redeemed.The Fund may not be able to verify valuation information given to the Fund by the Managers.In the unlikely event that an Underlying Fund does not report a value to the Fund on a timely basis, the Fund would determine the fair value of its interest in that Underlying Fund based on all relevant circumstances which may include the most recent value reported by the Underlying Fund, as well as any other relevant information available at the time the Fund values its assets.The Board has determined that any values of interests in Underlying Funds reported as “estimated” or “final” values (using the nomenclature of the private investment fund industry) will be deemed to reasonably reflect market values of securities for which market quotations are available or the fair value of such securities. Before investing in any Underlying Fund (that is not a registered investment company), the Adviser will conduct a due diligence review of the valuation methodology utilized by the Underlying Fund, which as a general matter will utilize market values when available, and otherwise utilize principles of fair value that the Adviser reasonably believes to be consistent with those used by the Fund for valuing its own investments.Furthermore, prior to the Fund investing in an Underlying Fund (that is not a registered investment company), the Adviser will seek confirmation from the Manager that, in the event the Manager allocates Underlying Fund assets to a special investment account or side pocket:(i) the valuations as provided to the Fund are reflective of the most recently computed fair value of the special investment account or side pocket by the Manager; and (ii) the Manager computes the fair value of the special investment account or side pocket at least on an annual basis. 33 Table of Contents The Fund's valuation procedures adopted require the Adviser to consider all relevant information available at the time the Fund values its assets.The Adviser or, in certain cases, the Board, will consider such information, and may conclude in certain circumstances that the information provided by a Manager does not represent the fair value of the Fund's interests in an Underlying Fund.Following procedures adopted by the Board, the Adviser could value the Fund's investment in an Underlying Fund at the Underlying Fund's net asset value as reported at the time of valuation, or, if appropriate and in light of the relevant circumstances, adjust such value to reflect a premium or discount to net asset value.Any such decision must be made in good faith, and subject to the review of the Board. Investors should be aware that situations involving uncertainties as to the valuation of portfolio positions could have an adverse effect on the Fund's net assets, which, in turn, would affect amounts paid on redemptions of Shares and the amount of fees paid, if the judgments made regarding appropriate valuations should be proven incorrect. If the net asset value of a mutual fund is not accurate, purchasing or redeeming shareholders may pay or receive too little or too much for their shares and the interests of remaining shareholders may become overvalued or diluted. PURCHASING AND REDEEMING SHARES Share Class Alternatives.The Fund currently offers one class of Shares, Class I Shares, which is being offered by this Prospectus. Class I Shares are offered primarily for: (1) investors who are clients of investment advisors, consultants, broker dealers and other financial intermediaries who: (a) charge such clients fees for advisory, investment, consulting or similar services and (b) have entered into an agreement with the Distributor to offer Class I Shares; and (2) investors who are able to make a significant minimum initial investment.Class I Shares may also be offered for investments by personnel of the Adviser and its affiliates, and members of their immediate families, and as may be determined by the Board.At the time of the Fund's commencement of operations, it is expected that shares of the Fund may be held exclusively by clients of a single financial advisor who will hold the Shares on behalf of its clients. Investment professionals who offer Shares typically require the payment of fees from their individual clients.If you invest through a third party, their policies and fees are in addition to those described in this Prospectus.For example, third parties may charge transaction or asset-based fees, or set different minimum investment amounts. Certain financial intermediaries, including certain broker-dealers and shareholder organizations, are authorized to accept purchase and redemption requests for Shares.These requests are at the NAV next determined after the intermediary receives the request.These intermediaries are responsible for transmitting requests and delivering funds on a timely basis.If your financial intermediary fails to do so, it may be responsible for any resulting fees or losses. 34 Table of Contents If you deal directly with a financial intermediary or an institution, you will have to follow their procedures for transacting with a Fund.For more information about how to purchase or sell Fund Shares through a financial intermediary or an institution, you should contact them directly.Investors may be charged a fee for purchase and/or redemption transactions effectuated through certain financial intermediaries and institutions. The Fund reserves the right to reject any specific purchase order for any reason.The Fund is not intended for short-term trading by shareholders in response to short-term market fluctuations. Minimum Investments.The minimum initial investment for Class I Shares is $1,000,000.Subsequent investments in Class I Shares must be made in amounts of $100,000 or more. The Fund may accept initial and subsequent investments of smaller amounts in its sole discretion.In fact, for employees or directors of the Adviser and its affiliates, and members of their immediate families, and, in the sole discretion of the Adviser, attorneys or other professional advisors engaged on behalf of the Fund, and members of their immediate families, the minimum required initial investment in the Fund for Class I Shares is $25,000.The Fund may also waive the minimum investment requirement for purchases by other affiliated entities and certain related advisory accounts and retirement accounts (such as IRAs).The subsequent investments minimum amount may be waived in the discretion of the Adviser.The Board may also change minimum investment amounts at any time.The Fund retains the right to refuse to accept an order. Share Transactions.Eligible shareholders may purchase additional Shares or redeem Shares by contacting any broker or investment professional authorized by the Fund to sell Shares, by contacting the Fund at U.S. Bancorp Fund Services, LLC; P.O. Box 701; Milwaukee, WI 53201-0701 or by telephoning 1-866-773-7145.Brokers may charge transaction fees for the purchase or sale of the Fund's Shares, depending on your arrangement with the broker. Customer Identification Program.To comply with the USA PATRIOT Act of 2001 and the Fund's Anti-Money Laundering Program, you are required to provide certain information to the Fund when you purchase Shares.As a result, the Fund's transfer agent, U.S. Bancorp Fund Services, LLC (“USBFS” or the “Transfer Agent”), is required to verify certain information on your account application.As requested on the application, you must supply: ○ Full name; ○ Date of birth (for individuals); ○ Permanent street address (not a post office box, although you may still use a post office box as your mailing address); and 35 Table of Contents ○ Social Security number, taxpayer identification number, or other identifying number. You may also be asked for a copy of your driver's license, passport, or other identifying document in order to verify your identity.In addition, it may be necessary to verify your identity by cross-referencing your identification information with a consumer report or other electronic database.Additional information may be required to open accounts for corporations and other entities. After an account is opened, the Fund may restrict your ability to purchase additional Shares until your identity is verified. The Fund also may close your account or take other appropriate action if they are unable to verify your identity within a reasonable time. If your account is closed for this reason, your Shares will be redeemed at the NAV next calculated after the account is closed. Purchases by Mail.For initial purchases by eligible investors, the account application, which accompanies this Prospectus, should be completed, signed and mailed, together with your check payable to the Fund, to the Fund at the following address: By Regular Mail: By Overnight or Express Mail: U.S. Bancorp Fund Services, LLC U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 For subsequent purchases, include with your check the tear-off stub from a prior purchase confirmation, or otherwise identify the name(s) of the registered owner(s) and social security number(s). The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents. Deposit in the mail or with such services, or receipt at a USBFSpost office box, of purchase orders does not constitute receipt by the Transfer Agent of the Fund. All checks must be in U.S. dollars drawn on a domestic bank.The Fund will not accept payment in cash or money orders.The Fund also does not accept cashier's checks in amounts of less than $10,000.To prevent check fraud, the Fund will not accept third-party checks, Treasury checks, credit card checks, traveler's checks or starter checks for the purchase of shares.The Fund is also unable to accept post dated checks, post dated online bill pay checks, or any conditional order or payment. NOTE:USBFS will charge your account a $25 fee for any payment returned.In addition, you will be responsible for any losses suffered by the Fund as a result. 36 Table of Contents Investing by Wire.If you are making an initial investment in the Fund by wire transfer, please contact the Fund by phone before you wire funds to make arrangements with a telephone service representative to submit your completed application via mail, overnight delivery, or facsimile.Upon receipt of your application, your account will be established and within 24 hours a service representative will provide you with an account number and wiring instructions.You may then contact your bank to wire funds according to the instructions you were given.Your initial purchase will be placed as of the date the funds are received, provided the funds are received before the close of the market.If the funds are received after the close of the market, your shares will be purchased using the next business day's closing NAV. For subsequent investments by wire, please contact the transfer agent at 1-866-773-7145 prior to sending your wire.This will alert the Fund to your intention and will ensure proper credit when your wire is received.Instruct your bank to wire transfer your investment to: U.S. Bank N.A. 777 East Wisconsin Avenue Milwaukee, Wisconsin 53202 ABA #075000022 Credit: U.S. Bancorp Fund Services, LLC Account #112-952-137 Further Credit: Arden Alternative Strategies Fund (Shareholder Name, Shareholder Account #) Investing by Telephone.If you have completed the Telephone Options section of the New Account Application, eligible shareholders may purchase additional shares of the Fund, in amounts of $100,000 or more for Class I shares, by telephoning shareholder services toll free at 1-866-773-7145. This option allows you to move money from your bank account to the Fund account upon request.Only bank accounts held at U.S. banks that are Automated Clearing House (“ACH”) members may be used for telephone transactions.Shares will be purchased in your account at the appropriate price determined on the day of your order, as long as your order is received prior to 4:00 p.m. Eastern time.During periods of high market activity, shareholders may encounter higher than usual call waits.Please allow sufficient time to place your telephone transaction.If your payment is rejected by your bank, the transfer agent will charge your account a $25 fee. General.The Fund reserves the right in its sole discretion to withdraw all or any part of the offering of any class of Shares when, in the judgment of the Fund's management, such withdrawal is in the best interest of the Fund. An order to purchase Shares is not binding on, and may be rejected by, the Fund until it has been confirmed in writing by the Fund and payment has been received. Redeeming Shares.You may redeem Shares at any time and in any amount by contacting any broker or investment professional authorized by the Fund to sell Shares or by contacting the Fund by mail or telephone. For your protection, USBFS, the Fund's transfer and dividend disbursing agent, will not redeem your Shares until it has received all information and documents necessary for your request to be considered in “proper order.”The Transfer Agent will promptly notify you if your redemption request is not in proper order.The Transfer Agent cannot accept redemption requests which specify a particular date for redemption or which specify any special conditions.The Fund's procedure is to redeem Shares at the NAV determined after the Transfer Agent receives the redemption request in proper order.Payment of redemption proceeds will be made promptly, but no later than the seventh day following the receipt of the request in proper order.The Fund may suspend the right to redeem Shares for any period during which the NYSE is closed or the SEC determines that there is an emergency. In such circumstances you may withdraw your redemption request or permit your request to be held for processing after the suspension is terminated. 37 Table of Contents If you sell Shares through a securities dealer or investment professional, it is such person's responsibility to transmit the order to the Fund in a timely fashion. Any loss to you resulting from failure to do so must be settled between you and such person. Delivery of the proceeds of a redemption of Shares purchased and paid for by check shortly before the receipt of the redemption request may be delayed until the Fund determines that the Transfer Agent has completed collection of the purchase check, which may take up to 15 days.Also, payment of the proceeds of a redemption request for an account for which purchases were made by wire may be delayed until the Fund receives a completed account application for the account to permit the Fund to verify the identity of the person redeeming Shares and to eliminate the need for backup withholding. By Mail.To redeem Shares by mail, send a written request for redemption, signed by the registered owner(s) exactly as the account is registered to the following address: By Regular Mail: By Overnight or Express Mail: U.S. Bancorp Fund Services, LLC U.S. Bancorp Fund Services, LLC P.O. Box 701 615 East Michigan, 3rd Floor Milwaukee, WI 53201-0701 Milwaukee, WI 53202 Certain written requests to redeem Shares may require signature guarantees.For example, signature guarantees may be required if you sell a large number of Shares, if your address of record on the account application has been changed within the last 30 days, or if you ask that the proceeds be sent to a different person or address.Signature guarantees are used to help protect you and the Fund.You can obtain a signature guarantee from most banks or securities dealers, but not from a Notary Public.Please call the Fund at 1-866-773-7145 to learn if a signature guarantee is needed or to make sure that it is completed appropriately in order to avoid any processing delays.There is no charge to shareholders for redemptions by mail. The Fund does not consider the U.S. Postal Service or other independent delivery services to be its agents.Deposit in the mail or with such services, or receipt at a USBFS post office box, of a redemption request does not constitute receipt by the Transfer Agent of the Fund. 38 Table of Contents By Telephone.Eligible shareholders may redeem Shares by telephone if they requested this service on the initial account application. If you request this service at a later date, you must send a written request along with a signature guarantee to the Fund.Once your telephone authorization is in effect, you may redeem Shares by calling the Fund at 1-866-773-7145.There is no charge for establishing this service.The Transfer Agent may change the charge for this service at any time without prior notice.If it should become difficult to reach the Fund by telephone during periods when market or economic conditions lead to an unusually large volume of telephone requests, a shareholder may send a redemption request by overnight mail to the Fund at the overnight or express mail address above. Neither the Fund nor its service providers will be liable for any loss or expense in acting upon instructions that are reasonably believed to be genuine.To confirm that all telephone instructions are genuine, the Fund will use reasonable procedures, such as requesting that you correctly state: o Your Fund Account number; o The name in which your account is registered; o The social security or tax identification number under which the account is registered; o The address of the account holder, as stated in the account application. By Wire.If you request that your redemption proceeds be wired to you, please call your bank for instructions prior to writing or calling the Fund. Be sure to include your name, Fund account number, your account number at your bank and wire information from your bank in your request to redeem by wire. Redemptions In Kind.The Fund reserves the right to make payment for a redemption in securities rather than cash, which is known as a “redemption in kind.”This would be done only under extraordinary circumstances and if the Fund deems it advisable for the benefit of all shareholders, such as a redemption of a significant percentage of the Fund's Shares that could adversely impact the Fund's operations.A redemption in kind will consist of securities (which can include interests held in an Underlying Fund) equal in market value to the Shares being redeemed.When you convert these securities to obtain cash, you will pay brokerage charges. Exchanging Fund Shares.You may not exchange your Shares for another Share class of the Fund. ADDITIONAL INFORMATION Signature Guarantees.To help protect you and the Fund from fraud, signature guarantees are required for:(1) all redemptions ordered by mail if you require that the check be payable to another person or that the check be mailed to an address other than the one indicated on the account registration; (2) all requests to transfer the registration of Shares to another owner; and (3) all authorizations to establish or change telephone redemption service, other than through your initial account application.Signature guarantees may be required for certain other reasons. For example, a signature guarantee may be required if you sell a large number of Shares or if your address of record on the account has been changed within the last thirty (30) days. 39 Table of Contents In the case of redemption by mail, signature guarantees must appear on either:(1) the written request for redemption; or (2) a separate instrument of assignment (usually referred to as a “stock power”) specifying the total number of Shares being redeemed.The Fund may waive these requirements in certain instances. An original signature guarantee assures that a signature is genuine so that you are protected from unauthorized account transactions.Notarization is not an acceptable substitute.The Transfer Agent has adopted standards and procedures pursuant to which signature-guarantees in proper form generally will be accepted from domestic banks, brokers, dealers, credit unions, national securities exchanges, registered securities associations, clearing agencies and savings associations, as well as from participants in the New York Stock Exchange Medallion Signature Program, the Securities Transfer Agents Medallion Program and the Stock Exchanges Medallion Program. Proper Form.Your order to buy Shares is in proper form when your completed and signed account application and check or wire payment is received.Your written request to sell Shares is in proper form if the following information is included: o The name of the Fund and Class of shares; o The dollar amount or number of shares being redeemed; o The account registration number; and o The signature of all registered shareholders (including when a signature guarantee is necessary). Small Accounts.Due to the relatively higher cost of maintaining small accounts, upon 60 days' notice, the Fund may redeem Shares in your account if it has a value of less than the required minimum investment.If you bring your account balance up to the required minimum no account fee or involuntary redemption will occur.The Fund will not close your account if it falls below the required minimum solely because of a market decline.The Fund reserves the right to waive this fee. Frequent Purchases and Sales of Fund Shares.Frequent purchases and redemptions of mutual fund shares may interfere with the efficient management of the Fund's portfolio by the Adviser, increase portfolio transaction costs, and have a negative effect on the Fund's long term shareholders.For example, in order to handle large flows of cash into and out of the Fund, the Adviser may need to allocate more assets to cash or other short-term investments or sell securities, rather than maintaining full investment in securities selected to achieve the Fund's investment objective.Frequent trading may cause the Fund to sell securities at less favorable prices.Transaction costs, such as brokerage commissions and market spreads, can detract from the Fund's performance. 40 Table of Contents Funds (such as this Fund) that invest in foreign securities may be at a greater risk for excessive trading.Investors may attempt to take advantage of anticipated price movements in securities held by the Fund based on events occurring after the close of a foreign market that may not be reflected in the Fund's NAV (referred to as “price arbitrage”).In addition, if the Fund invests in certain smaller capitalization companies that are, among other things, thinly traded, traded infrequently, or relatively illiquid, there is the risk that the current market price for the securities may not accurately reflect current market values.A shareholder may seek to engage in short-term trading to take advantage of these pricing differences.To the extent that the Fund does not accurately value securities, short-term arbitrage traders may dilute the NAV of the Fund, which negatively impacts long-term shareholders.Although the Fund has adopted fair valuation policies and procedures intended to reduce the Fund's exposure to price arbitrage and other potential pricing inefficiencies, there remains potential for short-term arbitrage trades to dilute the value of Fund Shares. Because of the potential harm to the Fund and its long term shareholders, the Board has approved policies and procedures that are intended to discourage and prevent excessive trading and market timing abuses through the use of various surveillance techniques. Under these policies and procedures, the Fund may limit additional purchases of Fund Shares by shareholders who are believed by the Fund to be engaged in these abusive trading activities.The intent of the policies and procedures is not to inhibit legitimate strategies, such as asset allocation, dollar cost averaging or similar activities that may nonetheless result in frequent trading of Fund Shares.For this reason, the Board has not adopted any specific restrictions on purchases and sales of Fund Shares, but the Fund reserves the right to reject any purchase of Fund Shares with or without prior notice to the account holder.In cases where surveillance of a particular account establishes what the Fund identifies as market timing, the Fund will seek to block future purchases of Fund Shares by that account.Where surveillance of a particular account indicates activity that the Fund believes could be either abusive or for legitimate purposes, the Fund may permit the account holder to justify the activity. The policies and procedures are sought to be applied uniformly to all shareholders and the Fund seeks not toaccommodate market timers. The Fund's policies provide for ongoing assessment of the effectiveness of current policies and surveillance tools, and the Fund's Board reserves the right to modify these or adopt additional policies and restrictions in the future.Shareholders should be aware, however, that any surveillance techniques currently employed by the Fund or other techniques that may be adopted in the future, may not be effective, particularly where the trading takes place through certain types of omnibus accounts.As noted above, if the Fund is unable to detect and deter trading abuses, the Fund's performance, and its long term shareholders, may be harmed.In addition, shareholders may be harmed by the extra costs and portfolio management inefficiencies that result from frequent trading of Fund Shares, even when the trading is not for abusive purposes. 41 Table of Contents How to Transfer Shares.If you wish to transfer Shares to another owner, send a written request to the Fund. Your request should include: (i) the name of the Fund and existing account registration; (ii) signature(s) of the registered owner(s); (iii) the new account registration, address, taxpayer identification number and how dividends and capital gains are to be distributed; (iv) any stock certificates which have been issued for Shares being transferred; (v) signature guarantees (See “Signature Guarantees”); and (vi) any additional documents which are required for transfer by corporations, administrators, executors, trustees, guardians, etc. If you have any questions about transferring Shares, call the Fund at 1-866-773-7145. Account Statements and Shareholder Reports.Each time you purchase, redeem or transfer Shares, you will receive a written confirmation. You will also receive a year-end statement of your account if any dividends or capital gains have been distributed, and an annual and a semi-annual report. Shareholder Communications.The Fund may eliminate duplicate mailings of portfolio materials to shareholders who reside at the same address, unless instructed to the contrary.Investors may request that the Fund send these documents to each shareholder individually by calling the Fund at 1-866-773-7145. General.The Fund will not be responsible for any losses from unauthorized transactions (such as purchases or sales) if it follows reasonable security procedures designed to verify the identity of the investor.You should verify the accuracy of your confirmation statements immediately after you receive them. Abandoned Property.Your mutual fund account may be transferred to your state of residence if no activity occurs within your account during the “inactivity period” specified in your State's abandoned property laws. DIVIDENDS, DISTRIBUTIONS AND TAXES Dividends and Capital Gain Distributions.Dividends from net investment income, if any, are declared and paid annually.The Fund intends to distribute annually any net capital gains.Dividends and distributions will automatically be reinvested in additional Shares, unless you elect to have the distributions paid to you in cash.There are no sales charges or transaction fees for reinvested dividends and all Shares will be purchased at NAV.Shareholders will be subject to tax on all dividends and distributions whether paid to them in cash or reinvested in Shares. Taxes.The Fund intends to qualify as a regulated investment company.The following discussion assumes that the Fund will so qualify. In general, Fund distributions are taxable to you as ordinary income, qualified dividend income or capital gains.This is true whether you reinvest your distributions in additional Shares or receive them in cash.Any long-term capital gains the Fund distributes are taxable to you as long-term capital gains no matter how long you have owned your Shares.Other Fund distributions (including distributions attributable to short-term capital gains of the Fund) will generally be taxable to you as ordinary income, except that distributions that are designated as “qualified dividend income” will be taxable at the rates applicable to long-term capital gains.Absent future legislation, the maximum 15% tax rate on qualified dividend income and long-term capital gains will cease to apply for taxable years beginning after December 31, 2012, after which all dividends would be subject to regular ordinary income tax rates.Every January, you will receive a statement that shows the tax status of distributions you received for the previous year.Distributions declared in December but paid in January are taxable as if they were paid in December. 42 Table of Contents When you sell Shares, you may have a capital gain or loss.The individual tax rate on any gain from the sale or redemption of your Shares depends on how long you have held your Shares. The one major exception to these tax principles is that distributions on, and sales, and redemptions of, Shares held in an IRA (or other tax-deferred retirement account) will not be currently taxable. Fund distributions and gains from the sale or redemption of your Shares may also be subject to foreign, state and local income tax.Non-U.S. investors may be subject to U.S. withholding and estate tax. By law, the Fund must withhold 28% (through 2012, after which time the rate will increase to 31% absent future legislation) of your taxable distribution and proceeds if you do not provide your correct taxpayer identification number (TIN) or fail to certify that your TIN is correct and that you are a U.S. person, or if the Internal Revenue Service (the “IRS”)has notified you that you are subject to backup withholding and instructs the Fund to do so.Backup withholding is not an additional tax.Any amounts withheld under the backup withholding rules from payments made to a shareholder may be refunded or credited against such shareholder's U.S. federal income tax liability, if any, provided that the required information is furnished to the IRS. Investors are urged to consult their own tax advisors regarding federal (including the application of the alternative minimum tax), state, local and non-U.S. tax consequences to them of investing in the Fund.For more information regarding the U.S. tax treatment of an investment in the Fund, please refer to the SAI dated November 27, 2012, which is on file with the SEC and is incorporated by reference into this Prospectus. 43 Table of Contents PRIVACY NOTICE IMPORTANT NOTICE CONCERNING OUR PRIVACY POLICY This Privacy Notice describes the policies of the Fund and the Adviser (collectively, “us”, “we”) with respect to nonpublic personal information of investors, prospective investors and former investors.These policies apply to individuals only and are subject to change. The Adviser collects and maintains nonpublic personal information about investors as follows: · Information we receive in subscription agreements, investor questionnaires and other forms which investors complete and submit to us, such as names, addresses, phone numbers, social security numbers, and, in some cases, employment, asset, income and other household information; · Information we receive and maintain relating to an investor's capital account, such as profit and loss allocations and capital withdrawals and additions; · Information about investments in and other transactions with the Fund and its affiliates; and · Information we receive about an investor from the investor's purchaser representative, financial advisor, investment consultant or other financial institution with whom the Adviser or the Fund has a relationship and/or whom the investor may have authorized to provide such information to the Adviser or the Fund. We do not disclose any nonpublic personal information about investors or former investors to any third parties except as may be required by law.We may, however, disclose information about an investor or former investor to a person acting in a fiduciary or representative capacity on behalf of such investor or former investor (such as an IRA custodian or Trustee of a grantor trust), as well as to various third-party agents of the Fund as part of the necessary and routine operations of the Fund, including the Fund's legal counsel, auditors, administrator and bank. On all occasions when it is necessary for us to share this information with these third-party agents, we require that such information only be used for the limited purpose for which it is shared and advise these third-party agents not to further share this information with others except to fulfill that limited purpose. We take the responsibility to protect the privacy and confidentiality of investor information very seriously.We maintain appropriate physical, electronic and procedural safeguards to guard investors' nonpublic personal information.We provide investors with a Privacy Notice as part of their subscription materials and annually after that.If we change the privacy policies to permit sharing additional information we have about investors or to permit disclosures to additional types of parties, the investors will be notified in advance, and, if required by law, the investors will be given the opportunity to opt out of such additional disclosure and to direct us not to share investor information with such parties. 44 Table of Contents FOR MORE INFORMATION In addition to the information contained in the Prospectus, the following documents are available free upon request: Annual and Semi-Annual Reports.The Fund will publish annual and semi-annual reports to shareholders that will contain detailed information on the Fund's investments. Statement of Additional Information (“SAI”).For more information about the Fund, you may wish to refer to the SAI dated November 27, 2012, which is on file with the SEC and is incorporated by reference into this Prospectus. You can obtain a free copy of the SAI and the annual and semi-annual reports, when available, by writing to the Fund, c/o U.S. Bancorp Fund Services, LLC; P.O. Box 701; Milwaukee, WI 53201-0701 or by calling toll free 1-866-773-7145.General inquiries regarding the Fund may also be directed to the above address or telephone number. Information about the Fund, including the SAI, can be reviewed and copied at the SEC's Public Reference Room, treet NE, Washington, D.C.Information about the operation of the Public Reference Room may be obtained by calling the SEC at (202) 551-8090. Reports and other information regarding the Fund are available on the EDGAR Database on the SEC's Internet site at http://www.sec.gov, and copies of this information may be obtained, after paying a duplicating fee, by electronic request at the following e-mail address:publicinfo@sec.gov, or by writing the Commission's Public Reference Section, Washington D.C. 20549-1520. (Investment Company Act File No. 811-22701) 45 ARDEN ALTERNATIVE STRATEGIES FUND Class I (ARDNX) Shares A Series of Arden Investment Series Trust 375 Park Avenue, 32nd Floor New York, NY 10152 STATEMENT OF ADDITIONAL INFORMATION November 27, 2012 Arden Alternative Strategies Fund (the “Fund”) is the sole series of shares offered by Arden Investment Series Trust, a diversified, open-end management investment company organized on April 11, 2012 as a statutory trust under the laws of the State of Delaware.The investment objective of the Fund is to achieve capital appreciation.The Fund pursues its objective primarily by allocating assets of the Fund among a number of sub-advisers that employ a variety of alternative investment strategies. Arden Asset Management LLC (the “Adviser”) serves as the investment adviser of the Fund. Information about the Fund is set forth in a separate prospectus for the Fund, dated November 27, 2012 (the “Prospectus”), which provides the basic information you should know before investing.To obtain a copy of the Prospectus, please write to Arden Investment Series Trust, 375 Park Avenue, 32nd Floor, New York, New York 10152, or call (212) 751-5252.This Statement of Additional Information (“SAI”) is not a prospectus but contains information in addition to and more detailed than that set forth in the Prospectus.It is incorporated by reference in its entirety into the Prospectus.This SAI is intended to provide you with additional information regarding the activities and operations of the Fund and the Trust, and it should be read in conjunction with the Prospectus. TABLE OF CONTENTS THE FUND 1 FUND OBJECTIVE, INVESTMENTS, STRATEGIES AND RISKS 1 MANAGEMENT OF THE TRUST 16 INVESTMENT ADVISER AND ADVISORY AGREEMENT 24 SUB-ADVISERS AND SUB-ADVISORY AGREEMENTS 28 CONFLICTS OF INTEREST 29 BROKERAGE 31 DISCLOSURE OF PORTFOLIO SECURITIES HOLDINGS 32 CODE OF ETHICS 34 PROXY VOTING PROCEDURES 34 DISTRIBUTION 35 ADDITIONAL INFORMATION ABOUT PURCHASES AND SALES 36 DIVIDENDS, DISTRIBUTIONS AND TAXES 37 GENERAL INFORMATION 48 FINANCIAL STATEMENTS 51 -i- Table of Contents THE FUND Arden Investment Series Trust (the “Trust”) was organized under the laws of the State of Delaware on April 11, 2012.The Trust is a diversified, open-end management investment company registered under the Investment Company Act of 1940, as amended, (the “1940 Act”) commonly known as a “mutual fund.”This SAI relates to the Arden Alternative Strategies Fund (the “Fund”).The Fund is a separate investment portfolio or series of the Trust. This SAI relates to Class I shares of the Fund, currently the only class of shares being offered by the Fund.The Fund is also authorized to offer other classes of shares but such shares have not been offered as of the date of this SAI. FUND OBJECTIVE, INVESTMENTS, STRATEGIES AND RISKS Investment Objective The Fund seeks to achieve capital appreciation.All investments entail some market and other risks.For instance, there is no assurance that the Fund will achieve its investment objective.You should not rely on an investment in the Fund as a complete investment program. Additional Information on Portfolio Investments, Strategies and Risks Information contained in this SAI expands upon information contained in the Fund's Prospectus.No investment in shares of the Fund should be made without first reading the Prospectus. In pursuing the Fund's objective, Arden Asset Management LLC (the “Adviser”) seeks to achieve a relatively low correlation to the major equity and fixed income markets through the allocation of the assets of the Fund among a number of sub-advisers (the “Sub-Advisers”) that employ a variety of alternative investment strategies. Additionally, up to 20% of the Fund's assets may be managed directly by the Adviser.The Adviser may invest up to 10% of these assets in hedge funds (i.e., funds that rely on Sections 3(c)(1) or 3(c)(7) of the 1940 Act, excluding any Subsidiary, as defined below, which is not subject to this limitation), funds traded publicly on foreign exchanges, and, to a lesser extent, affiliated and unaffiliated open-end and closed-end registered investment companies (“Underlying Funds”).A portion of the Fund's assets (up to 15%) is expected to be invested in one or more wholly-owned subsidiaries formed under the laws of the Cayman Islands (a “Subsidiary”). Risks of the Fund's investment program may include (to the extent the Fund invests in any Underlying Funds or the Subsidiary, the risks below are also applicable to the Fund through its investments in Underlying Funds and the Subsidiary): Table of Contents Convertible Securities.The Fund may invest in convertible securities and considers such securities to be “equity securities” for purposes of its investment strategies.Traditional convertible securities include corporate bonds, notes and preferred stocks that may be converted into or exchanged for common stock, and other securities that also provide an opportunity for equity participation.These securities are convertible either at a stated price or a stated rate (that is, for a specific number of shares of common stock or other security).As with other fixed income securities, the price of a convertible security generally varies inversely with interest rates.While providing a fixed income stream, a convertible security also affords the investor an opportunity, through its conversion feature, to participate in the capital appreciation of the common stock into which it is convertible.As the market price of the underlying common stock declines, convertible securities tend to trade increasingly on a yield basis and so may not experience market value declines to the same extent as the underlying common stock.When the market price of the underlying common stock increases, the price of a convertible security tends to rise as a reflection of higher yield or capital appreciation.In such situations, the Fund may have to pay more for a convertible security than the value of the underlying common stock. Warrants.The Fund may invest in warrants and considers such securities to be “equity securities” for purposes of its investment strategies.Warrants are options to purchase equity securities at a specific price for a specific period of time.They do not represent ownership of the securities, but only the right to buy them.Warrants have no voting rights, pay no dividends and have no rights with respect to the assets of the corporation issuing them.The value of warrants is derived solely from capital appreciation of the underlying equity securities.Warrants differ from call options in that the underlying corporation issues warrants, whereas call options may be written by anyone. Illiquid Securities.The Fund may invest in illiquid securities, which can include generally, among other things, (i) private placements and other securities that are subject to legal or contractual restrictions on resale (except for “Rule 144A” securities, which may, under certain circumstances, as discussed below, be treated as liquid) or for which there is no readily available market (e.g., when trading in the security is suspended, or, in the case of unlisted securities, when market makers do not exist or will not entertain bids or offers), (ii) over-the-counter derivatives and assets used to cover over-the-counter derivatives, and (iii) repurchase agreements that mature in more than seven days.Generally, less public information is available about the issuers of whose securities are not publicly traded than about issuers whose securities are publicly traded.It is the Fund's policy not to purchase illiquid securities if more than 15% of a Fund's net assets would then be illiquid.For purposes of this limitation, any investments in funds relying on Sections 3(c)(1) or 3(c)(7) (except for any Subsidiary) will be treated as illiquid.If at any time more than 15% of a Fund's net assets are illiquid due to market action or Fund sales of liquid securities, the Fund will seek to dispose of illiquid assets in excess of 15% as soon as practicably possible, in the best interest of the Fund. 2 Table of Contents Bonds and Other Fixed-Income Securities.The Fund may invest in bonds and other fixed-income securities. Fixed-income securities include, among other securities:bonds, notes and debentures issued by corporations; debt securities issued or guaranteed by the U.S. government or one of its agencies or instrumentalities (“U.S. Government Securities”) or by a foreign government; municipal securities; and mortgage-backed and asset-backed securities.These securities may pay fixed, variable or floating rates of interest, and may include zero coupon obligations.Fixed-income securities are subject to the risk of the issuer's inability to meet principal and interest payments on its obligations (i.e., credit risk) and are subject to price volatility due to such factors as interest rate sensitivity, market perception of the creditworthiness of the issuer and general market liquidity (i.e., market risk). The Fund may invest in both investment grade and non-investment grade debt securities.Investment grade debt securities are securities that have received a rating from at least one nationally recognized statistical rating organization (“NRSRO”) in one of the four highest rating categories or, if not rated by any NRSRO, have been determined by the Adviser or a Sub-Adviser to be of comparable quality.Non-investment grade debt securities (typically called “junk bonds”) are securities that have received a rating from an NRSRO of below investment grade or have been given no rating, and are considered by the NRSRO to be predominantly speculative with respect to the issuer's capacity to pay interest and repay principal.Non-investment grade debt securities in the lowest rating categories may involve a substantial risk of default or may be in default.Adverse changes in economic conditions or developments regarding the individual issuer are more likely to cause price volatility and weaken the capacity of the issuers of non-investment grade debt securities to make principal and interest payments than is the case for higher grade debt securities.An economic downturn affecting an issuer of non-investment grade debt securities may result in an increased incidence of default.In addition, the market for lower grade debt securities may be thinner and less active than for higher grade debt securities. Foreign Securities.The Fund may invest in securities of foreign issuers and in depositary receipts, such as American Depositary Receipts (“ADRs”), that represent indirect interests in securities of foreign issuers.Foreign securities in which the Fund may invest may be listed on foreign securities exchanges or traded in foreign over-the-counter markets.Investments in foreign securities are affected by risk factors generally not thought to be present in the U.S.These factors include, but are not limited to, the following:varying custody, brokerage and settlement practices; difficulty in pricing; less public information about issuers of foreign securities; less governmental regulation and supervision over the issuance and trading of securities than in the U.S.; the unavailability of financial information regarding the foreign issuer or the difficulty of interpreting financial information prepared under foreign accounting standards; less liquidity and more volatility in foreign securities markets; the possibility of expropriation or nationalization; the imposition of withholding and other taxes; adverse political, social or diplomatic developments; limitations on the movement of funds or other assets between different countries; difficulties in invoking legal process abroad and enforcing contractual obligations; and the difficulty of assessing economic trends in foreign countries.Moreover, governmental issuers of foreign securities may be unwilling to repay principal and interest due, and may require that the conditions for payment be renegotiated.Investment in foreign countries also involves higher brokerage and custodian expenses than does investment in domestic securities. 3 Table of Contents Other risks of investing in foreign securities include changes in currency exchange rates (in the case of securities that are not denominated in U.S. dollars) and currency exchange control regulations or other foreign or U.S. laws or restrictions, or devaluations of foreign currencies.A decline in the exchange rate would reduce the value of certain of the Fund's foreign currency denominated portfolio securities irrespective of the performance of the underlying investment.In addition, the Fund may incur costs in connection with conversion between various currencies.The foregoing risks may be greater in emerging and less developed countries.(See “Additional Information on Portfolio Investments, Strategies and Risks—Emerging Market Investments.”) The Fund may enter into forward currency exchange contracts (“forward contracts”) for hedging purposes and non-hedging purposes to pursue its investment objective.Forward contracts are transactions involving the Fund's obligation to purchase or sell a specific currency at a future date at a specified price.Forward contracts may be used by the Fund for hedging purposes to protect against uncertainty in the level of future foreign currency exchange rates, such as when the Fund anticipates purchasing or selling a foreign security.This technique would allow the Fund to “lock in” the U.S. dollar price of the security.Forward contracts may also be used to attempt to protect the value of the Fund's existing holdings of foreign securities.There may be, however, imperfect correlation between the Fund's foreign securities holdings and the forward contracts entered into with respect to those holdings.Forward contracts may also be used for non-hedging purposes to pursue the Fund's investment objective, such as when a Sub-Adviser anticipates that particular foreign currencies will appreciate or depreciate in value, even though securities denominated in those currencies are not then held in the Fund's investment portfolio.There is no requirement that the Fund hedge all or any portion of its exposure to foreign currency risks. Options and Futures.The Fund may utilize options and futures contracts.They also may use so-called “synthetic” options or other derivative instruments written by broker-dealers or other financial intermediaries.Options transactions may be effected on securities exchanges or in the over-the-counter market.When options are purchased over-the-counter, the Fund bears the risk that the counterparty that wrote the option will be unable or unwilling to perform its obligations under the option contract.Such options may also be illiquid and, in such cases, the Fund may have difficulty closing out its position.Over-the-counter options purchased and sold by the Fund also may include options on baskets of specific securities. 4 Table of Contents Sub-Advisers may purchase call and put options on specific securities, currencies or other instruments and may write and sell covered or uncovered call and put options for hedging purposes and non-hedging purposes to pursue their investment objectives.A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying security at a stated exercise price at any time prior to the expiration of the option.Similarly, a call option gives the purchaser of the option the right to buy, and obligates the writer to sell, the underlying security at a stated exercise price at any time prior to the expiration of the option.A covered call option is a call option with respect to which the Fund owns the underlying security.The sale of such an option exposes the Fund during the term of the option to possible loss of opportunity to realize appreciation in the market price of the underlying security or to possible continued holding of a security that might otherwise have been sold to protect against depreciation in the market price of the security.A covered put option is a put option with respect to which cash or liquid securities have been placed in a segregated account on the Fund's books to fulfill the obligation undertaken.The sale of such an option exposes the Fund during the term of the option to a decline in the price of the underlying security while depriving the Fund of the opportunity to invest the segregated assets. A Sub-Adviser may close out a position when writing options by purchasing an option on the same security with the same exercise price and expiration date as the option that it has previously written on the security.The Fund will realize a profit or loss if the amount paid to purchase an option is less or more, as the case may be, than the amount received from the sale thereof.To close out a position as a purchaser of an option, a Sub-Adviser would ordinarily make a similar “closing sale transaction,” which involves liquidating the Fund's position by selling the option previously purchased, although the Sub-Adviser would be entitled to exercise the option should it deem it advantageous to do so. The Fund may enter into futures contracts in U.S. domestic markets or on exchanges located outside the United States.Foreign markets may offer advantages such as trading opportunities or arbitrage possibilities not available in the United States.Foreign markets, however, may have greater risk potential than domestic markets.For example, some foreign exchanges are principal markets so that no common clearing facility exists and an investor may look only to the broker for performance of the contract.In addition, any profits the Fund might realize in trading could be eliminated by adverse changes in the exchange rate, or the Fund could incur losses as a result of those changes.Transactions on foreign exchanges may include both commodities which are traded on domestic exchanges and those which are not.Unlike trading on domestic commodity exchanges, trading on foreign commodity exchanges is not regulated by the Commodity Futures Trading Commission. 5 Table of Contents Engaging in these transactions involves risk of loss to the Fund which could adversely affect the value of the Fund's net assets.No assurance can be given that a liquid market will exist for any particular futures contract at any particular time.Many futures exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices during a single trading day.Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the trading day.Futures contract prices could move to the limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions and potentially subjecting the Fund to substantial losses. Successful use of futures also is subject to the Sub-Adviser's ability to predict correctly movements in the direction of the relevant market and, to the extent the transaction is entered into for hedging purposes, to ascertain the appropriate correlation between the transaction being hedged and the price movements of the futures contract. The Fund may purchase and sell stock index futures contracts.A stock index future obligates the Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract on the contract's last trading day and the value of the index based on the stock prices of the securities that comprise it at the opening of trading in such securities on the next business day. The Fund may purchase and sell interest rate futures contracts.An interest rate future obligates a Fund to purchase or sell an amount of a specific debt security at a future date at a specific price. The Fund may purchase and sell currency futures.A currency future obligates a Fund to purchase or sell an amount of a specific currency at a future date at a specific price. Call and Put Options on Securities Indices.The Fund may purchase and sell call and put options on stock indices listed on national securities exchanges or traded in the over-the-counter market for hedging purposes and non-hedging purposes to pursue their investment objective.A stock index fluctuates with changes in the market values of the stocks included in the index.Accordingly, successful use by a Sub-Adviser of options on stock indexes will be subject to the Sub-Adviser’s ability to predict correctly movements in the direction of the stock market generally or of a particular industry or market segment.This requires different skills and techniques than predicting changes in the price of individual stocks. Commodity-Linked Structured Notes. AnyFund investments in commodity-linked structured notes involve substantial risks, including risk of loss of a significant portion of their principal value.In addition to commodity risk, they may be subject to additional special risks, such as risk of loss of interest and principal, lack of a secondary (i.e. liquid) market, and risk of greater volatility, that do not affect traditional equity and debt securities. 6 Table of Contents If payment of interest on a commodity-linked structured note is linked to the value of a particular commodity, commodity index or other economic variable, the Fund might receive lower interest payments (or not receive any of the interest due) on its investments if there is a loss of value of the underlying investment.Further, to the extent that the amount of principal to be repaid upon maturity is linked to the value of a particular commodity, commodity index or other economic variable, the Fund might not receive a portion (or any) of the principal at maturity of the investment or upon earlier exchange. At any time, the risk of loss associated with a particular structured note in the Fund's portfolio may be significantly higher than the value of the note. A liquid secondary market may not exist for the commodity-linked structured notes held in the Fund's portfolio, which may make it difficult for the notes to be sold at a price acceptable to the Sub-Advisers or to accurately value them.Commodity-linked structured notes are also subject to the credit risk of the issuer. If the issuer becomes bankrupt or otherwise fails to pay, the fund could lose money. The value of the commodity-linked structured notes may fluctuate significantly because the values of the underlying investments to which they are linked are themselves volatile. Additionally, the particular terms of a commodity-linked structured note may create economic leverage by requiring payment by the issuer of an amount that is a multiple of the price increase or decrease of the underlying commodity, commodity index, or other economic variable. Economic leverage will increase the volatility of the value of these commodity-linked notes as they may increase or decrease in value more quickly than the underlying commodity, commodity index or other economic variable. Swap Agreements.The Fund may enter into equity, interest rate, index and currency rate swap agreements.These transactions are entered into in an attempt to obtain a particular return when it is considered desirable to do so.Swap agreements are two-party contracts entered into primarily by institutional investors for periods ranging from a few weeks to more than a year.In a standard swap transaction, two parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments, which may be adjusted for an interest factor.The gross returns to be exchanged or “swapped” between the parties are generally calculated with respect to a “notional amount,” i.e., the return on or increase in value of a particular dollar amount invested at a particular interest rate, in a particular foreign currency, or in a “basket” of securities representing a particular index.Forms of swap agreements include interest rate caps, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates exceed a specified rate or “cap”; interest rate floors, under which, in return for a premium, one party agrees to make payments to the other to the extent interest rates fall below a specified level or “floor”; and interest rate collars, under which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against interest rate movements exceeding given minimum or maximum levels. 7 Table of Contents Most swap agreements entered into by the Fund would require the calculation of the obligations of the parties to the agreements on a “net basis.”Consequently, the Fund's current obligations (or rights) under a swap agreement generally will be equal only to the net amount to be paid or received under the agreement based on the relative values of the positions held by each party to the agreement (the “net amount”).The risk of loss with respect to swaps is limited to the net amount of interest payments that the Fund is contractually obligated to make.If the other party to a swap defaults, the Fund's risk of loss consists of the net amount of payments that the Fund contractually is entitled to receive. Forward Trading.Forward contracts and options thereon, unlike futures contracts, are not traded on exchanges and are not standardized; rather, banks and dealers act as principals in these markets, negotiating each transaction on an individual basis.Forward and “cash” trading is substantially unregulated; there is no limitation on daily price movements and speculative position limits are not applicable.The principals who deal in the forward markets are not required to continue to make markets in the currencies or commodities they trade and these markets can experience periods of illiquidity, sometimes of significant duration.There have been periods during which certain participants in these markets have refused to quote prices for certain currencies or commodities or have quoted prices with an unusually wide spread between the price at which they were prepared to buy and that at which they were prepared to sell.Disruptions can occur in any market traded by a Sub-Adviser due to unusually high trading volume, political intervention or other factors.The imposition of controls by governmental authorities might also limit such forward (and futures) trading to less than that which the Sub-Advisers would otherwise recommend, to the possible detriment of the Fund.Market illiquidity or disruption could result in major losses to the Fund.In addition, managed accounts or investment funds in which the Fund has an interest may be exposed to credit risks with regard to counterparties with whom the Adviser or Sub-Advisers trade as well as risks relating to settlement default.Such risks could result in substantial losses to the Fund.To the extent possible, the Sub-Advisers will deal only with counterparties that it believes are creditworthy and reputable institutions, but such counterparties may not be rated investment grade. Inverse Floaters.The Fund may invest in inverse floaters (or inverse variable or floating rate securities), which are a type of derivative, long-term fixed income obligation with a variable or floating interest rate that moves in the opposite direction of short-term interest rates. As short-term interest rates go down, the holders of the inverse floaters receive more income and, as short-term interest rates go up, the holders of the inverse floaters receive less income. Variable rate securities provide for a specified periodic adjustment in the interest rate, while floating rate securities have interest rates that change whenever there is a change in a designated benchmark rate or the issuer's credit quality. While inverse floater securities tend to provide more income than similar term and credit quality fixed-rate bonds, they also exhibit greater volatility in price movement (both up and down). There is a risk that the current interest rate on variable and floating rate securities may not accurately reflect current market interest rates or adequately compensate the holder for the current creditworthiness of the issuer. Some variable or floating rate securities are structured with liquidity features and some may include market-dependent liquidity features which may present greater liquidity risk. 8 Table of Contents Lending Portfolio Securities.The Fund may lend its portfolio securities to brokers, dealers, and financial institutions in an amount not exceeding 33 1/3% of the value of the Fund's total assets.These loans will be secured by collateral (consisting of cash, U.S. Government Securities, or irrevocable letters of credit) maintained in an amount equal to at least 100% of the market value, determined daily, of the loaned securities.The Fund may, subject to certain notice requirements, at any time call the loan and obtain the return of the securities loaned.The Fund will be entitled to payments equal to the interest and dividends on the loaned securities and may receive a premium for lending the securities.The advantage of such loans is that the Fund continues to receive the income on the loaned securities while earning returns on the cash amounts invested in short-term investments. A loan may be terminated by the borrower on one business day's notice, or by the Fund on two business days' notice.If the borrower fails to deliver the loaned securities within four days after receipt of notice, the Fund may use the collateral to replace the securities while holding the borrower liable for any excess of replacement cost exceeding the collateral. As with any extensions of credit, there are risks of delay in recovery and, in some cases, even loss of rights in the collateral, should the borrower of the securities fail financially. In addition, securities lending involves a form of leverage, and the Fund may incur a loss if securities purchased with the collateral from securities loans decline in value or if the income earned does not cover the Fund's transaction costs. However, loans of securities will be made only to companies the Adviser or the Fund’s Administrator deems to be creditworthy (such creditworthiness will be determined based on procedures approved by the Board) and when the income that can be earned from such loans justifies the attendant risks. Upon termination of the loan, the borrower is required to return the securities. Any gain or loss in the market price during the loan period would inure to the Fund. When voting or consent rights that accompany loaned securities pass to the borrower, the Fund will follow the policy of seeking to call the loaned securities, to be delivered within one day after notice, to permit the exercise of such rights if the matters involved would have a material effect on the investment in such loaned securities. The Fund will pay reasonable finder's, administrative, and custodial fees in connection with loans of securities. When-Issued and Forward Commitment Securities.The Fund may purchase securities on a “when-issued” basis and may purchase or sell securities on a “forward commitment” basis in order to hedge against anticipated changes in interest rates and prices.These transactions involve a commitment by the Fund to purchase or sell securities at a future date (ordinarily one or two months later).The price of the underlying securities, which is generally expressed in terms of yield, is fixed at the time the commitment is made, but delivery and payment for the securities takes place at a later date.No income accrues on securities that have been purchased pursuant to a forward commitment or on a when-issued basis prior to delivery to the Fund.When-issued securities and forward commitments may be sold prior to the settlement date.If the Fund disposes of the right to acquire a when-issued security prior to its acquisition or disposes of its right to deliver or receive against a forward commitment, it may incur a gain or loss.These transactions, when effected by the Fund, will be subject to the Fund's limitation on indebtedness unless, at the time the transaction is entered into, a segregated account consisting of cash, U.S. Government Securities or liquid securities equal to the value of the when-issued or forward commitment securities is established and maintained.There is a risk that securities purchased on a when-issued basis may not be delivered and that the purchaser of securities sold by the Fund on a forward basis will not honor its purchase obligation.In such cases, the Fund may incur a loss. 9 Table of Contents Counterparty Credit Risk.The Fund will be subject to counterparty credit risk with respect to its use of total return swap contracts and other derivative and short sale transactions.If a counterparty to a derivatives contract becomes bankrupt or otherwise fails to perform its obligations due to financial difficulties, the Fund may experience significant delays in obtaining any recovery in a bankruptcy or other reorganization proceeding.The Fund may obtain only a limited recovery or may obtain no recovery in such circumstances.To partially mitigate this risk, the Adviser or a Sub-Adviser will seek to effect derivative transactions only with counterparties that it believes are creditworthy.The Adviser and Sub-Advisers will consider the creditworthiness of counterparties in the same manner as it would review the credit quality of a security to be purchased by the Fund.However, there is no assurance that a counterparty will remain creditworthy or solvent. Repurchase Agreements.Repurchase agreements are agreements under which the Fund purchases securities from a bank that is a member of the Federal Reserve System or a registered broker-dealer that the Adviser or Sub-Adviser deems creditworthy and that agrees to repurchase the securities from the Fund at a higher price on a designated future date.If the seller under a repurchase agreement becomes insolvent, the Fund's right to dispose of the securities may be restricted, or the value of the securities may decline before the Fund is able to dispose of them.In the event of the commencement of bankruptcy or insolvency proceedings with respect to the seller of the securities before the repurchase of the securities under a repurchase agreement is accomplished, the Fund may encounter a delay and incur costs, including a decline in the value of the securities, before being able to sell the securities.If the seller defaults, the value of the securities may decline before the Fund is able to dispose of them.If the Fund enters into a repurchase agreement that is subject to foreign law and the other party defaults, the Fund may not enjoy protections comparable to those provided to certain repurchase agreements under U.S. bankruptcy law, and may suffer delays and losses in disposing of the collateral as a result.Repurchase agreements are considered to be loans by the Fund under the 1940 Act. Reverse Repurchase Agreements.Reverse repurchase agreements are a form of borrowing that involves a sale of a security by the Fund to a bank or securities dealer and the Fund's simultaneous agreement to repurchase that security for a fixed price (reflecting a market rate of interest) on a specific date.These transactions involve a risk that the other party to a reverse repurchase agreement will be unable or unwilling to complete the transaction as scheduled, which may result in losses to the Fund.Reverse repurchase transactions are a form of leverage and may increase the volatility of the Fund's investment portfolio. 10 Table of Contents Foreign Currency Transactions.The Fund may engage in foreign currency transactions for a variety of purposes, including to fix in U.S. dollars, between trade and settlement date, the value of a security the Fund has agreed to buy or sell, or to hedge the U.S. dollar value of securities the Fund already owns, particularly if a Sub-Adviser expects a decrease in the value of the currency in which the foreign security is denominated.The Fund may, in some cases, purchase and sell foreign currency for non-hedging purposes. Foreign currency transactions may involve the purchase of foreign currencies for U.S. dollars or the maintenance of short positions in foreign currencies, which would involve the Fund agreeing to exchange an amount of a currency it did not currently own for another currency at a future date in anticipation of a decline in the value of the currency sold relative to the currency the Fund contracted to receive in the exchange.A Sub-Adviser's success in these transactions will depend principally on its ability to predict accurately the future exchange rates between foreign currencies and the U.S. dollar. Emerging Market Investments.A Sub-Adviser may invest in securities of companies based in emerging countries or issued by the governments of such countries.Investing in securities of certain of such countries and companies involves certain considerations not usually associated with investing in securities of developed countries or of companies located in developed countries, including political and economic considerations, such as greater risks of expropriation, nationalization and general social, political and economic instability; the small size of the securities markets in such countries and the low volume of trading, resulting in potential lack of liquidity and in substantially greater price volatility; fluctuations in the rate of exchange between currencies and costs associated with currency conversion; certain government policies that may restrict a Sub-Adviser's investment opportunities; and problems that may arise in connection with the clearance and settlement of trades.In addition, accounting and financial reporting standards that prevail in certain of such countries generally are not equivalent to standards in more developed countries and, consequently, less information is available to investors in companies located in these countries than is available to investors in companies located in more developed countries.There is also less regulation, generally, in emerging countries designed to protect investors than there is in more developed countries.Placing securities with a custodian in an emerging country may also present considerable risks. Money Market Instruments.The Fund may, for defensive purposes or otherwise, invest some or all of the Fund's assets in high quality fixed-income securities, money market instruments, and money market mutual funds, or hold cash or cash equivalents in such amounts as the Adviser or Sub-Adviser deems appropriate under the circumstances.The Fund also may invest in these instruments for liquidity purposes.Money market instruments are high quality, short-term fixed-income obligations, which generally have remaining maturities of one year or less, and may include U.S. Government Securities, commercial paper, certificates of deposit and bankers' acceptances issued by domestic branches of United States banks that are members of the Federal Deposit Insurance Corporation, and repurchase agreements. 11 Table of Contents Purchasing Initial Public Offerings.The Fund may purchase securities of companies in initial public offerings or shortly thereafter.Special risks associated with these securities may include a limited number of shares available for trading, unseasoned trading, lack of investor knowledge of the issuer and limited operating history.These factors may contribute to substantial price volatility for the shares of these companies and, thus, for shares of the Fund.The limited number of shares available for trading in some initial public offerings may make it more difficult for the Fund to buy or sell significant amounts of shares without an unfavorable impact on prevailing market prices.In addition, some companies in initial public offerings are involved in relatively new industries or lines of business, which may not be widely understood by investors.Some of these companies may be undercapitalized or regarded as developmental stage companies, without revenues or operating income, or the near-term prospects of achieving them. Segregated Accounts.The Fund must “set aside” liquid assets, or engage in other appropriate measures to “cover” its obligations under certain derivatives contracts. In the case of certain derivatives contracts that do not cash settle, for example, the Fund must set aside liquid assets equal to the full notional value of the derivatives contract while the positions are open. With respect to other derivatives contracts that do cash settle, however, the Fund is permitted to set aside liquid assets in an amount equal to the Fund’s daily marked-to-market net obligation (i.e., the Fund’s daily net liability) under the contract, if any, rather than the full notional value. The Fund reserves the right to modify its asset segregation policies in the future, including to comply with any changes in positions from time to time articulated by the SEC or its staff regarding asset segregation. By setting aside assets equal to only its net obligations under certain cash-settled derivatives contracts, the Fund will have the ability to employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional amount of the contract. Investment in Wholly-Owned Subsidiaries.In accordance with the Prospectus, the Fund may invest all or a portion of its assets in one or more wholly-owned subsidiaries (referred to herein collectively as the “Subsidiary”).The Subsidiary is an exempted company organized under the laws of the Cayman Islands.The Fund will invest in the Subsidiary in order to gain exposure to certain investments, including commodities investments, within the limitations of Subchapter M of the U.S. Internal Revenue Code of 1986, as amended, applicable to “regulated investment companies.”The Fund will invest no more than 15% of its assets in the Subsidiary.The Subsidiary’s commodity-linked investments (including commodity-linked futures contracts, structured notes, swaps and options) are expected to produce leveraged exposure to the performance of the commodities markets.The Subsidiary may also invest in investment-grade fixed income securities that may serve as collateral for its commodity-linked positions and similarly may hold cash or cash equivalents. 12 Table of Contents The Subsidiary is overseen by its own board of directors.However, the Fund’s Board maintains oversight responsibility for investment activities of the Subsidiary generally as if the Subsidiary’s investments were held directly by the Fund.The Adviser is responsible for the Subsidiary’s day-to-day business pursuant to the Advisory Agreement, and the Sub-Adviser selects the Subsidiary’s investments pursuant to an Addendum to the Sub-Advisory Agreement with the Adviser.Under these agreements, the Adviser and the Sub-Advisers provide the Subsidiary with the same type of management and sub-advisory services, under the same terms as are provided to the Fund.The Subsidiary has entered into addenda to the Fund's administrative and custody agreements for the provision of the same services as are being provided to the Fund.The Subsidiary will bear the fees and expenses incurred in connection with the advisory, administrative and custody services that it receives.The Fund expects that the expenses borne by the Subsidiary will not be material in relation to the value of the Fund’s assets. The financial information of the Subsidiary will be consolidated into the Fund’s financial statements, as contained within the Fund’s annual and semi-annual reports provided to shareholders. Changes in U.S. laws (where the Fund is organized) and/or the Cayman Islands (where the Subsidiary is organized) could prevent the Fund and/or the Subsidiary from operating as described in the Fund’s Prospectus and this SAI and could negatively affect the Fund and its shareholders. For example, the Cayman Islands currently does not impose certain taxes on the Subsidiary, including any income, corporate or capital gains tax, estate duty, inheritance tax, gift tax or withholding tax.If Cayman Islands laws were changed to require the Subsidiary to pay Cayman Islands taxes, the investment returns of the Fund would likely decrease. By investing in the Subsidiary, the Fund is indirectly exposed to the risks associated with the Subsidiary’s investments. The derivatives and other investments held by the Subsidiary provide exposure similar to that held by the Fund and are subject to the same risks that apply to similar investments if held directly by the Fund.See “Investing in Wholly-Owned Subsidiary Risk” below.See also applicable tax risk in “Dividends, Distributions and Taxes– Investments in Underlying Funds and Subsidiary.” Investing in Wholly-Owned Subsidiary Risk. By investing in the Subsidiary, the Fund is indirectly exposed to the risks associated with the Subsidiary’s investments. The Subsidiary is subject to the same principal risks that the Fund is subject to (which are described in the Prospectus and this SAI).There can be no assurance that the investment objective of the Subsidiary will be achieved.In addition, the Subsidiary is not registered under the 1940 Act and, except as otherwise noted in the Prospectus, is not subject to the investor protections of the 1940 Act.However, the Fund wholly owns and controls the Subsidiary, and the Fund and the Subsidiary are both managed by the Adviser, making it unlikely that the Subsidiary will take action contrary to the interests of the Fund and its shareholders.The Fund’s Board has oversight responsibility for the investment activities of the Fund, including its investment in the Subsidiary, and the Fund’s role as sole shareholder of the Subsidiary.In managing the Subsidiary’s investment portfolio, the Adviser will manage the Subsidiary’s portfolio in accordance with the Fund’s investment policies and restrictions. 13 Table of Contents Investments in Unregistered Underlying Funds.The Underlying Funds generally will not be registered as investment companies under the 1940 Act and, therefore, the Fund, as an investor in these Underlying Funds, will not have the benefit of the protections afforded by the 1940 Act to investors in registered investment companies, such as mutual funds. Reliance on Information Provided by Managers of Underlying Funds (“Managers”).The Fund relies primarily on information provided by Managers in valuing its investments in Underlying Funds (particularly those that are not registered investment companies).Investors should recognize that valuations of illiquid securities, such as interests in certain Underlying Funds, involve various judgments and consideration of factors that may be subjective.There is a risk that inaccurate valuations provided by Managers could adversely affect the value of the Fund and, therefore, the amounts shareholders receive upon the redemption of shares.A Manager may use proprietary investment strategies that are not fully disclosed, which may involve risks under some market conditions that are not anticipated by the Adviser.There can be no assurance that a Manager will provide advance notice of any material change in an Underlying Fund's investment program or policies and thus, the Fund's investment portfolio may be subject to additional risks which may not be promptly identified by the Adviser. Additional Fees and Expenses.By investing in the Underlying Funds indirectly through the Fund, an investor bears a pro rata portion of the asset-based fee and other expenses of the Fund, and also indirectly bears a pro rata portion of the asset-based fees, performance-based allocations and other expenses borne by the Fund as an investor in Underlying Funds. Independent Managers.Investment decisions of the Underlying Funds and the Sub-Advisers are made by the Managers and the Sub-Advisers independently of each other.As a result, at any particular time, one Underlying Fund may be purchasing shares of an issuer whose shares are being sold by another Underlying Fund or by a Sub-Adviser.Consequently, the Fund could directly or indirectly incur certain transaction costs without accomplishing any net investment result. Liquidity Implications.The Fund may not be able to withdraw its investment in certain Underlying Funds promptly after it has made a decision to do so, which may result in a loss to the Fund and adversely affect the Fund's investment return. Limitations on Voting Rights of Underlying Funds.To the extent the Fund purchases non-voting securities of an Underlying Fund or waives its right to vote its securities with respect to Underlying Funds, it will not be able to vote on matters that require the approval of the investors in the Underlying Fund, including matters that could adversely affect the Fund's investment in the Underlying Fund. 14 Table of Contents The Fund will waive its voting rights of Underlying Funds only pursuant to a negotiated, contractual agreement.The waivers may be irrevocable by the Fund.The Adviser will make the determination to waive voting rights pursuant to policies adopted by the Board of Trustees. In addition, the Fund may waive its voting rights or invest in non-voting securities in order to avoid being an “affiliated person” for purposes of the 1940 Act.Section 17 of the 1940 Act prohibits certain transactions involving a fund and its “affiliated persons”.“Affiliated persons” include shareholders of 5% or more of the fund's outstanding voting securities or any issuer whose securities the fund holds 5% or more; control persons of the fund; officers, trustees, or other employees of the fund and the fund's investment adviser.These prohibitions are designed to prevent conflicts of interest in which insiders may use a fund to benefit themselves to the detriment of the Fund and its shareholders. Investment Restrictions The Fund is subject to the following investment restrictions, which may not be changed without the affirmative vote of the holders of a majority of the Fund's outstanding shares.When used in this SAI and in the Prospectus, a “majority” of the Fund's outstanding shares means the vote of the lesser of (1) 67% of the shares of the Fund present at a meeting if the holders of more than 50% of the outstanding shares are present in person or by proxy, or (2) more than 50% of the outstanding shares of the Fund. The Fund may not: 1. With respect to 75% of its total assets, invest more than 5% of the value of its total assets in the securities of any one issuer or purchase more than 10% of the outstanding voting securities of any one issuer (except that such limitations do not apply to U.S. Government securities and securities of other investment companies). 2. Issue senior securities, except to the extent permitted by Section 18 of the 1940 Act or as otherwise permitted by the SEC or its staff. 3. Borrow money, except to the extent permitted by Section 18 of the 1940 Act or as otherwise permitted by the SEC or its staff. 4. Underwrite securities of other issuers, except insofar as the Fund may be deemed an underwriter under the 1933 Act, in connection with the disposition of its portfolio securities. 5. Make loans of money or securities to other persons, except through purchasing fixed-income securities, lending portfolio securities, or entering into repurchase agreements or other transactions in a manner consistent with the Fund's investment policies. 15 Table of Contents 6. Purchase, hold or deal in real estate, except that the Fund may invest in securities that are secured by real estate, or that are issued by companies or Underlying Funds that invest or deal in real estate or real estate investment trusts. 7. Invest in commodities, except that the Fund may: purchase and sell commodity futures and related instruments, foreign currency, options, futures and forward contracts, including those related to indices, and options on indices; invest in commodity pools (such as the Subsidiary) and other entities that purchase and sell commodities and commodity contracts; and otherwise invest in commodity contracts and related instruments/derivatives consistent with the Fund’s investment policies. 8. Invest 25% or more of the value of its total assets in the securities (other than U.S. Government Securities) of issuers engaged in any single industry. The investment restrictions and other policies described in the Prospectus and this SAI do not apply to Underlying Funds.With the exception of any applicable asset coverage requirements prescribed by Section 18 of the 1940 Act, if a percentage restriction is adhered to at the time of an investment or transaction, a later change in percentage resulting from a change in the value of investments or the value of the Fund's total assets, unless otherwise stated, will not constitute a violation of such restriction or policy.In determining whether the Fund has invested in accordance with its investment restrictions, the Adviser may use the Global Industry Classification Standard produced by S&P or may in its sole discretion use another reasonable classification methodology. MANAGEMENT OF THE TRUST Board of Trustees The Board of Trustees has overall responsibility for the management and supervision of the operations of the Fund and has approved the Fund's investment program.It has complete and exclusive authority to oversee and to establish policies regarding the management, conduct and operation of the Fund's business.The Board of Trustees also oversees the Fund's risk management processes, primarily through the functions (described below) performed by the Audit Committee. Henry P. Davis, a Managing Director and Partner of the Adviser, serves as chairman of the Board of Trustees (the “Chairman”).Although he is an “interested person” of the Trust, as defined by the 1940 Act, the Board of Trustees believes that by having the Trust's principal executive officer serve as Chairman, it can more effectively conduct the regular business of the Trust and that through its regularly-scheduled executive sessions, the Independent Trustees (defined below) have an adequate opportunity to serve as an independent, effective check on management and to protect shareholders' interests.Furthermore, as summarized below, the Board of Trustees has two committees performing critical functions for the Trust's governance and operations:the Audit Committee and the Nominating Committee, both of which are comprised exclusively of Independent Trustees.Although the Trust does not have a “lead” Independent Trustee, the Board of Trustees believes that adequate independent leadership is present given the relatively small size of the Board of Trustees (75% of which is represented by Independent Trustees) and that each of the Trust's critical committees of the Board of Trustees (Audit and Nominating) is chaired by an Independent Trustee. 16 Table of Contents Information regarding each of the Trustees and officers of the Trust, including their principal occupations during the past five years, is set forth below.The “Fund Complex” includes the Fund, Arden Sage Multi-Strategy Fund, L.L.C., Arden Sage Multi-Strategy MasterFund, L.L.C., Arden Sage Multi-Strategy Institutional Fund, L.L.C., Arden Sage Triton Fund, L.L.C., and Arden Sage Multi-Strategy TEI Institutional Fund, L.L.C.The business address of each Trustee and officer is c/o Arden Asset Management LLC, 375 Park Avenue, 32nd Floor, New York, New York 10152. NAME, AGE, AND POSITION WITH THE TRUST TERM OF OFFICE AND LENGTH OF TIME SERVED PRINCIPAL OCCUPATION DURING PAST 5 YEARS NUMBER OF FUNDS IN FUND COMPLEX OVERSEEN BY TRUSTEES PRESENT OR PAST (WITHIN 5 YEARS) OTHER DIRECTORSHIPS HELD BY TRUSTEES DISINTERESTED TRUSTEES Charles S. Crow, III, 62 Trustee Indefinite/Since September 2012 Mr. Crow has been a partner of the law firm of Crow & Associates since 1981. 6 Member of the Board of Directors of 1st Constitution Bank; Member of the Board of Trustees of Centurion Ministries, Inc. Richard B. Gross, 65 Trustee Indefinite/Since September 2012 Mr. Gross is a lawyer and former senior banking executive.From 1998 through 2001, he served as Managing Director and General Counsel of U.S. Trust, a 150-year old banking firm specializing in investment management and fiduciary services. 6 Member of the Board of Trustees of the Randall's Island Park Alliance, Inc., a not-for-profit organization working in partnership with the City of New York/Parks & Recreation. David C. Reed, 61 Trustee Indefinite/Since September 2012 Mr. Reed is the Chief Executive Officer, principal owner and co-founder of Mapleton Nurseries (1998-present).He is also the Managing Director of Reed & Company (1995-present). 6 Member of the Board of Directors of1st Constitution Bank. INTERESTED TRUSTEE1 Henry P. Davis, 47 Interested Trustee and Chief Executive Officer Indefinite/From July 2012 Mr. Davis is a Managing Director and Partner of the Adviser (2001-present). 1 N/A OFFICERS WHO ARE NOT TRUSTEES Andrew M. Katz, 35 Chief Financial Officer Indefinite/From September 2012 Mr. Katz is Controller and an Executive Director of the Adviser (2003–present). N/A N/A Thomas G. Kennedy, 42 Chief Compliance Officer Indefinite/From September 2012 Mr. Kennedy isChief Compliance Officer and a Managing Director of the Adviser.(July 2008–present). From 2005 to 2008, Mr. Kennedy was a Compliance Director of various units of Citigroup Private Bank. N/A N/A 1 Trustee who is an “interested person” (as defined by the 1940 Act) of the Fund because of his affiliation with the Adviser and its affiliates. 17 Table of Contents The Trustees serve on the Board of Trustees for terms of indefinite duration.A Trustee's position in that capacity will terminate if the Trustee is removed, resigns or is subject to various disabling events such as death, incapacity or bankruptcy.A Trustee may be removed either by a vote of two-thirds (2/3) of the Trustees not subject to the removal vote or by a vote of shareholders holding not less than two-thirds (2/3) of the total number of votes eligible to be cast by all shareholders.In the event of any vacancy in the position of a Trustee, the remaining Trustees may appoint an individual to serve as a Trustee so long as immediately after the appointment, at least two-thirds (2/3) of the Trustees then serving have been elected by the shareholders.The Board of Trustees may call a meeting of shareholders to fill any vacancy in the position of a Trustee, and must do so within 60 days after any date on which the Trustees who were elected by the shareholders cease to constitute a majority of the Trustees then serving. As of the date of this SAI, other than as described above, none of the Trustees who are not “interested persons” (as defined by the 1940 Act) of the Fund, the Adviser or its affiliates (the “Independent Trustees”) who is a manager, director or trustee of another fund or investment company whose adviser and principal underwriter is affiliated with the Adviser has held any other position with:(i) the Fund; (ii) an investment company having the same adviser or principal underwriter as the Fund or an adviser or principal underwriter that controls, is controlled by or is under common control with the Adviser; (iii) the Adviser or other affiliate of the Fund; or (iv) any person controlling, controlled by or under common control with the Adviser. 18 Table of Contents As of the date of this SAI, the Trustees and officers as a group owned an aggregate of less than 1% of the outstanding shares of the Fund and none of the Independent Trustees or any of their immediate family members owned beneficially or of record any securities in the Adviser.Prior to the commencement of operations of the Fund, Arden Asset Management LLC will be the sole shareholder of the Fund and may be considered a controlling person of the Fund. Compensation The following table sets forth certain information regarding the compensation expected to be received by the Independent Trustees, for the Trust's first fiscal year ending October 31, 2013, from the Fund and from all registered investment companies for which the Adviser or its affiliates serves as investment adviser.No compensation is paid by the Trust to Trustees who are “interested persons” (as defined by the 1940 Act), if any, of the Trust or the Adviser. COMPENSATION TABLE FOR FISCAL YEAR ENDING OCTOBER 31, 2013 Name of Trustee Aggregate Compensation from Trust Pension or Retirement Benefits Accrued as Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation from the Trust and Fund Complex Charles S. Crow, III $ $
